EXECUTION COPY
 
 
AMENDED AND RESTATED NOTES PURCHASE AGREEMENT


by and among


AMERICAN DAIRY, INC.
as the Company


AMERICAN FLYING CRANE CORPORATION
LANGFANG FEIHE DAIRY COMPANY LIMITED
GANHAN FEIHE DAIRY COMPANY LIMITED
SHANXI FEIHESANTAI BIOTECHNOLOGY SCIENTIFIC AND COMMERCIAL CO., LIMITED
HEILONGJIANG FEIHE DAIRY CO., LIMITED
BAIQUAN FEIHE DAIRY CO., LIMITED
BEIJING FEIHE BIOTECHNOLOGY SCIENTIFIC AND COMMERCIAL CO., LIMITED
as the Subsidiaries


LENG YOU-BIN
LIU HUA
as the Controlling Shareholders


AND


CITADEL EQUITY FUND LTD.
as the Purchaser




Dated: June 1, 2007
 

--------------------------------------------------------------------------------



This Amended and Restated Notes Purchase Agreement (this “Agreement”) is dated
as of June 1, 2007, by and between American Dairy, Inc., a Utah corporation (the
“Company”), the other Group Companies listed on the signature pages hereto, the
Controlling Shareholders (as defined below), and Citadel Equity Fund Ltd. (the
“Purchaser”).
 
WHEREAS, the Company, the Group Companies, the Controlling Shareholders and the
Purchaser entered into the Notes Purchase Agreement, dated May 25, 2007 (the
“Prior Agreement");
 
WHEREAS, the parties to the Prior Agreement desire to amend and restate the
Prior Agreement in its entirety pursuant to the terms set forth in this
Agreement;
 
WHEREAS, the parties to the Prior Agreement have agreed that the Prior Agreement
shall be of no further force and effect upon the execution and delivery of this
Agreement and further that the rights granted to the parties hereto under this
Agreement shall supersede the rights granted to such parties under the Prior
Agreement;


WHEREAS, the Company proposes to issue, and the Purchaser proposes to purchase,
the Company’s Guaranteed Senior Secured Convertible Notes due 2012 in an
aggregate principal amount not exceeding US$80,000,000 (the “Note Purchase
Amount”) on the terms of this Agreement; and
 
WHEREAS, the Company and the Purchaser acknowledge and agree that subject to and
upon the exercise of the right of first refusal (the “Prior ROFR”) held by
certain investors named in the signature pages to the Subscription Agreement,
dated October 2, 2006 (the “Prior Subscription Agreement”), between the Company
and such investors, the Note Purchase Amount may be reduced by the aggregate
principal amount of the Other Notes (as defined below) to be purchased by such
investors who exercise the Prior ROFR with respect to the Notes (as defined
below) (the “Other Investors”), but in no event by an amount more than
US$20,000,000.
 
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and for other good and valuable consideration the receipt and adequacy of
which are hereby acknowledged, the parties hereto agree as follows:
 
1.  Definitions
 
For all purposes of this Agreement, except as otherwise expressly provided or
unless the context otherwise requires the following terms shall have the
meanings set forth below. Defined terms used but not otherwise defined herein
shall have the meanings given to such terms in the other Sections of this
Agreement or the Indenture (as defined below).
 
“Accession Letter” has the meaning given in Section 3(c).
 
“Act” means the Securities Act of 1933, as amended from time to time, and the
rules and regulations promulgated thereunder from time to time in effect.
 
“AFC” means American Flying Crane Corporation, a wholly owned subsidiary of the
Company, a Delaware corporation.
 
“Affiliate” of any specified Person means:
 
1

--------------------------------------------------------------------------------


 

 
(a)
any other Person directly or indirectly controlling or controlled by or under
direct or indirect common control with such specified Person, or

 

 
(b)
any other Person who is a director or officer of:

 

 
(1)
such specified Person,

 

 
(2)
any Subsidiary of such specified Person, or

 

 
(3)
any Person described in clause (a) above.

 
For the purposes of this definition, “control” when used with respect to any
Person, means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.
 
“Agreement” has the meaning given in the recitals.
 
“AI” has the meaning given in Section 3(b).
 
“Applicable Agreements” has the meaning given in Section 6(i).
 
“Applicable Law” has the meaning given in Section 6(i).
 
“BaiQuan” means BaiQuan Feihe Dairy Co., Limited, a wholly-owned subsidiary of
Feihe, incorporated under the laws of PRC.
 
“Beijing Feihe” means Beijing Feihe Biotechnology Scientific and Commercial Co.,
Limited, 95% of the registered capital of which is owned by Feihe and 5% of the
registered capital of which is held in trust for the Company, incorporated under
the laws of PRC.
 
“Business Day” has the meaning given in the Conditions.
 
“Capital Stock” means, with respect to any Person, any shares or other
equivalents (however designated) of any class of corporate stock or partnership
interests or any other participations, rights, warrants, options or other
interests in the nature of an equity interest in such Person, including
preferred stock, but excluding any debt security convertible or exchangeable
into such equity interest.
 
“Charter Documents” has the meaning given in Section 6(i).
 
“Clearing Facilities” means Clearstream and Euroclear.
 
“Clearstream” means Clearstream Banking, société anonyme, and any successor
thereto.
 
“Closing” means, unless otherwise specified herein, the First Closing or the
Second Closing, as the context may require.
 
“Closing Date” means, unless otherwise specified herein, the First Closing Date
or the Second Closing Date, as the context may require.
 
2

--------------------------------------------------------------------------------


 
“Collateral Agents” means the Offshore Collateral Agent and the Onshore
Collateral Agent.
 
“Commission” means the Securities and Exchange Commission.
 
“Common Stock” means shares of common stock of the Company, par value US$0.001
per share.
 
“Company” has the meaning given in the recitals.
 
“Conditions” means the terms and conditions of the Notes.
 
“Controlling Shareholder” means any of Mr. Leng You-Bin and Mr. Liu Hua.
 
“Conversion Shares” means shares of Common Stock issuable under the conversion
of the Notes.
 
“Disclosure Schedule” has the meaning given in Section 6.
 
“Environmental Laws” has the meaning given in Section 6(cc).
 
“Euroclear” means Euroclear Bank, S.A./N.V. and any successor thereto.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Feihe” means Heilongjiang Feihe Dairy Co., Limited, a wholly-owned subsidiary
of AFC, incorporated under the laws of PRC.
 
“FCPA” has the meaning given in Section 6(ee).
 
“Filing Agent” has the meaning given in Section 9(j).
 
“Filing Statements” has the meaning given in Section 9(j).
 
“First Closing” has the meaning given in Section 5(a).
 
“First Closing Amount” has the meaning given in Section 3(a).
 
“First Closing Date” means the date of the First Closing.
 
“Fully-Diluted” has the meaning given in Section 6(d)(ii).
 
“GAAP” has the meaning given in Section 6(a)(i).
 
“GanHan” means GanHan Feihe Dairy Company Limited, a wholly-owned subsidiary of
the Company, incorporated under the laws of PRC.
 
“Governmental Authority” has the meaning given in Section 6(i).
 
“Group Companies” means the Company, AFC, LangFang, GanHan, Shanxi, Feihe,
BaiQuan, Beijing Feihe and the Company’s other existing and future, direct and
indirect, Subsidiaries.
 
“Guarantees” has the meaning given in Section 4.
 
3

--------------------------------------------------------------------------------


 
“Guarantor” has the meaning given in Section 4.
 
“Indemnified Party” has the meaning given in Section 10(a).
 
“Indemnifying Party” has the meaning given in Section 10(a).
 
“Indenture” means an indenture dated as of the First Closing Date by and among
the Company, other Group Companies and the Trustee, a form of which is attached
hereto as Exhibit A.
 
“Intellectual Property” has the meaning given in Section 6(r)(i).
 
“Investor Rights Agreement” means the investor rights agreement dated the First
Closing Date by and among the Company, the other Group Companies, the
Controlling Shareholders and the Purchaser, a form of which is attached hereto
as Exhibit B.
 
“LangFang” means LangFang Feihe Dairy Company Limited, a wholly-owned subsidiary
of the Company, incorporated under the laws of PRC.
 
“Lien” means a mortgage, charge, pledge, lien, hypothecation or other security
interest securing any obligation of any person or any other agreement or
arrangement having a similar effect.
 
“Material Adverse Change” has the meaning given in Section 6(t)(ii).
 
“Material Adverse Effect” means a material adverse effect on:
 
(a) the business, management, operations, prospects, property, earnings, assets,
regulatory status, liabilities or condition (financial or otherwise) of the
Group Companies taken as a whole;
 
(b) the ability of the Group Companies or any Controlling Shareholder to perform
its material obligations under the Transaction Documents; or
 
(c) the validity or enforceability of the Transaction Documents or the rights
and remedies of any holder of the Notes under the Notes.
 
“Money Laundering Laws” has the meaning given in Section 6(jj).
 
“Most Recent Balance Sheet” has the meaning given in Section 6(t)(iii).
 
“Non-Competition Agreements” means (i) a non-competition agreement dated as of
the First Closing Date between Mr. Leng You-Bin and the Company and (ii) a
non-competition agreement dated as of the First Closing Date between Mr. Liu Hua
and the Company, a form of which is attached hereto as Exhibit C.
 
“Notes” has the meaning given in Section 3.
 
“Note Purchase Amount” has the meaning given in the recitals.
 
“OFAC” has the meaning given in Section 6(ii).
 
4

--------------------------------------------------------------------------------


 
“Offshore Collateral Agent” means The Bank of New York, acting as collateral
agent under the Offshore Share Pledge Agreement.
 
“Offshore Collateral Agent” means the collateral agent under the Offshore Share
Pledge Agreement.
 
“Offshore Share Pledge Agreement” means a share pledge agreement dated as of the
First Closing Date among Mr. Leng You-Bin, the Company and the Offshore
Collateral Agent, a form of which is attached hereto as Exhibit D.
 
“Onshore Share Pledge Agreement” means a share pledge agreement to be entered
into subject to the completion of the undertakings and conditions set forth in
Section 7(p), pursuant to which a perfected first-priority Lien on all of the
equity interests of the PRC Subsidiaries will be pledged for the benefit of the
holders of the Notes.
 
“Other Conversion Shares” has the meaning given in Section 3(b).
 
“Other Indenture” has the meaning given in Section 3(b).
 
“Other Investors” has the meaning given in the recitals.
 
“Other Notes” has the meaning given in Section 3(b).
 
“Other Note Purchase Amount” has the meaning given in Section 3(b).
 
“Outside Financing” has the meaning given in Section 7(l).
 
“Permits” has the meaning given in Section 6(n).
 
“Person” means any individual, corporation, company (including any limited
liability company), association, partnership, joint venture, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity.
 
“PFIC” has the meaning given in Section 6(hh).
 
“PRC” means the People’s Republic of China, not including Taiwan, Hong Kong and
Macau.
 
“PRC Subsidiaries” means LangFang, GanHan, Shanxi, Feihe, BaiQuan and Beijing
Feihe.
 
“Prior ROFR” has the meaning given in the recitals.
 
“Prior Subscription Agreement” has the meaning given in the recitals.
 
“Proceedings” has the meaning given in Section 6(m).
 
“Proposal” has the meaning given in Section 7(bb).
 
“Purchaser” has the meaning given in the recitals.
 
5

--------------------------------------------------------------------------------


 
“Registration Rights Agreement” means a registration rights agreement dated as
of the First Closing Date between the Company, the Controlling Shareholders and
the Purchaser, a form of which is attached hereto as Exhibit E.
 
“Regulation S” has the meaning given in Section 3(a).
 
“SEC Reports” has the meaning given in Section 6(a)(i).
 
“Second Closing” has the meaning given in Section 5(b).
 
“Second Closing Amount” has the meaning given in Section 3(a).
 
“Second Closing Date” means the date of the Second Closing.
 
“Securities” means, collectively, the Notes, the Conversion Shares and the
Guarantees.
 
“Security Documents” means the Offshore Share Pledge Agreement, the relevant
Uniform Commercial Code financing statements and the Onshore Share Pledge
Agreement.
 
“Shanxi” means Shanxi Feihesantai Biotechnology Scientific and Commercial Co.,
Limited, a wholly-owned subsidiary of the Company, incorporated under the laws
of PRC.
 
“Subsidiary” means, in respect of any Person, any corporation, company
(including any limited liability company), association, partnership, joint
venture or other business entity of which at least a majority of the total
voting power of the voting stock is at the time owned or controlled, directly or
indirectly, by:
 
(a) such Person,
 
6

--------------------------------------------------------------------------------


 
(b) such Person and one or more Subsidiaries of such Person, or
 
(c) one or more Subsidiaries of such Person.
 
“Tax” has the meaning given in Section 6(q).
 
“Trading Market” has the meaning given in Section 5.
 
“Transaction Documents” means this Agreement, the Indenture, the Notes, the
Guarantees, the Investor Rights Agreement, the Non-Competition Agreements, the
Registration Rights Agreement and the Offshore Share Pledge Agreement, or any of
them as the context may so require.
 
“Trustee” means The Bank of New York, acting as trustee under the Indenture.
 
“US$” means the lawful currency of the United States from time to time.
 
2.  Rules of Construction.
 
Unless the context otherwise requires:


(a)  a term has the meaning assigned to it;
 
(b)  “or” is not exclusive;
 
(c)  words in the singular include the plural, and in the plural include the
singular;
 
(d)  all references in this Agreement to “Sections”, “Exhibits” and other
subdivisions are to the designated Sections, Exhibits and subdivisions of this
Agreement as originally executed;
 
(e)  a reference to any person is, where relevant, deemed to be a reference to
or to include, as appropriate, that person’s successors and permitted assignees
or transferees;
 
(f)  a reference to (or to any specified provision of) any agreement or document
(including any Transaction Document) is to be construed as a reference to that
agreement or document as it may be amended from time to time;
 
(g)  the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular Section or
other subdivision.
 
(h)  “including” means “including without limitation;”
 
(i)  provisions apply to successive events and transactions; and
 
(j)  references to a statute or statutory provision are to be construed as a
reference to that statute or statutory provision as it may be amended from time
to time.
 
3.  Issuance of Notes.
 
(a) The Notes.
 
Subject to the terms and conditions of this Agreement, the Company will, on the
First Closing Date, (i) issue and sell to the Purchaser, and the Purchaser will
purchase from the Company, the Company’s 600 Guaranteed Senior Secured
Convertible Notes due 2012 (the “Notes”) of US$100,000 principal amount each,
representing an aggregate principal amount of US$60,000,000 (the “First Closing
Amount”), convertible into shares of Common Stock at an initial conversion price
of US$24.00 per share, and (ii) cause the Guarantors to issue the Guarantees.
 
Subject to the terms and conditions of this Agreement, the Company will, on the
Second Closing Date, (i) issue and sell to the Purchaser, and the Purchaser will
purchase from the Company, such number of the Notes as will represent an
aggregate principal amount (the “Second Closing Amount”) equal to (x)
US$20,000,000 less (y) the Other Note Purchase Amount (as defined below),
convertible into shares of Common Stock at an initial conversion price of
US$24.00 per share.
 
The Notes will be issued pursuant to the provisions of the Indenture. The Notes
will be offered and sold to the Purchaser pursuant to Regulation S (“Regulation
S”) under the Act. Upon original issuance thereof, and until such time as the
same is no longer required under the applicable requirements of the Act, the
Notes and the Conversion Shares shall bear the legends relating to the offer and
the sale of the Notes and the Conversion Shares as required by (i) Regulation S
under the Act or (ii) any other applicable laws or regulations relating to the
issuance of the Notes.
 
(b) The Other Notes.
 
7

--------------------------------------------------------------------------------


 
On the Second Closing Date, subject to Section 3(c), the Company will issue to
the Other Investors certain notes (the “Other Notes”) of US$100,000 principal
amount each, representing an aggregate principal amount equal to no more than
25% of the Note Purchase Amount, with respect to which the Other Investors have
exercised their Prior ROFR in the aggregate (the “Other Note Purchase Amount”).
 
The Other Notes will be issued pursuant to the provisions of a separate
indenture between the Company and the Trustee (the “Other Indenture”) and will
be offered and sold in the United States to certain accredited investors (“AIs”)
as defined in Rule 501(a) under the Securities Act in a manner exempt from the
registration requirements of the Securities Act. Upon original issuance thereof,
and until such time as the same is no longer required under the applicable
requirements of the Act, the Other Notes and the Conversion Shares into which
the Other Notes are convertible (the “Other Conversion Shares”) shall bear the
legends relating to the offer and the sale of such securities as required by (i)
Regulation D under the Act or (ii) any other applicable laws or regulations
relating to the issuance of such securities. The Other Notes sold in the United
States to certain AIs will be constituted by private placement definitive
certificates, substantially in the form to be set out in an exhibit to the Other
Indenture.
 
The Other Notes and the Other Indenture will have terms and conditions that are
identical to those of the Notes and the Indenture, respectively, except for the
transfer restrictions and related provisions required for the Other Notes to be
in compliance with the Act.
 

(c)  
Accession.

 
Notwithstanding anything to the contrary herein, unless waived by the Purchaser,
the Company shall not issue and sell Other Notes to any Other Investor unless
such Other Investor executes and delivers an accession letter, in the form
attached hereto as Exhibit F (the “Accession Letter”), with a copy to the
Purchaser. Upon the execution and delivery of the Accession Letter, such Other
Investor shall be a party to this Agreement and be bound by the terms and
conditions herein, except as set forth in such Accession Letter.
 
4.  Guarantees and Pledges.
 
Pursuant to the Indenture and to the fullest extent permitted by Applicable
Laws, AFC and all of the Company’s other existing and future direct and indirect
Subsidiaries (only to the extent such Subsidiary is permitted under Applicable
Laws to do so) (each, a “Guarantor”) shall irrevocably and unconditionally
guarantee, on a senior secured basis, to the Purchaser and to the Trustee the
payment and performance of the Company’s obligations under the Transaction
Documents (collectively, the “Guarantees”).
 
The Notes and the Guarantees will be secured by (i) a perfected first-priority
Lien on all of the equity interests of AFC and 30% of the equity interests of
the Company held by Mr. Leng You-Bin pursuant to the Offshore Share Pledge
Agreement and (ii) subject to the completion of the undertakings and conditions
set forth in Section 7(p), a perfected first-priority Lien on all of the equity
interests of the PRC Subsidiaries pursuant to the Onshore Share Pledge Agreement
 
5.  Purchase, Sale and Delivery.
 
(a) First Closing.
 
8

--------------------------------------------------------------------------------


 
Subject to the satisfaction or waiver of all the conditions to closing set forth
in Section 9, the issue and sale to the Purchaser of the Notes in an aggregate
principal amount of US$60,000,000 (the “First Closing Amount”) shall occur at
the Hong Kong office of Simpson Thacher & Bartlett LLP, on or about 9:00 a.m.,
Chicago time, at a closing (the “First Closing”) on June 1, 2007 or on such
other time or Business Day thereafter on or prior to June 15, 2007 as may be
agreed upon by the Company and the Purchaser. At the First Closing, the Company
shall deliver to the Purchaser one or more global certificates representing the
Notes, registered in such names and denominations as the Purchaser may request,
against payment by the Purchaser of the First Closing Amount as the purchase
price therefor by immediately available federal funds bank wire transfer to such
bank account or accounts as the Company shall have beforehand designated to the
Purchaser. The Notes in an aggregate principal amount equal to the First Closing
Amount will be represented by one or more global certificates in book-entry form
and will be deposited on the First Closing Date, by or on behalf of the Company,
with the Trustee as common depositary for Clearstream and Euroclear, or its
designated custodian, and registered in the name of the Trustee. The Common
Stock is traded on the NYSE Archipelago Exchange (the “Trading Market”).
 

(b)  
Second Closing.

 
Subject to the satisfaction or waiver of all the conditions to closing set forth
in Section 9, the issue and sale to the Purchaser of the Notes in an aggregate
principal amount (the “Second Closing Amount”) of (x) US$20,000,000 less (y) the
aggregate principal amount of the Other Notes to be issued and sold to the Other
Investors on the same date as the date of the Second Closing (as defined below)
shall occur at the Hong Kong office of Simpson Thacher & Bartlett LLP, on or
about 9:00 a.m., Chicago time, at a closing (the “Second Closing”, and together
with the First Closing, the “Closings”, or each such Closing, a “Closing”) on
the date on which the Company will issue and sell the Other Notes to the Other
Investors. The Second Closing shall occur as soon as reasonably practicable
after the First Closing Date, but in any event without prejudice to the notice
and acceptance periods in respect of the Prior ROFR in Section 8(m) of the Prior
Subscription Agreement. At the Second Closing, the Company shall deliver to the
Purchaser one or more global certificates representing the Notes, registered in
such names and denominations as the Purchaser may request, against payment by
the Purchaser of the Second Closing Amount as the purchase price therefor by
immediately available federal funds bank wire transfer to such bank account or
accounts as the Company shall have beforehand designated to the Purchaser. The
Notes in an aggregate principal amount equal to the Second Closing Amount will
be represented by one or more global certificates in book-entry form (which may
be identical to the global certificate used for the First Closing, subject to
the terms and conditions of the Indenture) and will be deposited on the Second
Closing Date, by or on behalf of the Company, with the Trustee as common
depositary for Clearstream and Euroclear, or its designated custodian, and
registered in the name of the Trustee.
 
6.  Representations and Warranties of the Group Companies and the Controlling
Shareholders. Except as set forth in the Disclosure Schedule to be made part of
this Agreement upon delivery thereof to the Purchaser on or prior to the Closing
(“Disclosure Schedule”) which exceptions shall be deemed part of the
representations and warranties made hereunder, each of the Group Companies and
the Controlling Shareholders, jointly and severally, represents and warrants to
the Purchaser the following as of the date of this Agreement, and such
representations and warranties shall be deemed to be made as of the First
Closing Date (if different from the date of this Agreement) and the Second
Closing Date, provided that each representation or warranty deemed to be made
after the date of this Agreement shall be deemed to be made by reference to the
facts and circumstances existing at the date on which such representation or
warranty is deemed to be made (except that, for the avoidance of doubt, any
representation or warranty that is expressed to be made by reference to the
facts and circumstances existing as at a specific date shall be made by
reference to the facts and circumstances existing as at such specific date):
 
9

--------------------------------------------------------------------------------



(a)  
SEC Reports; Financial Statements.

 
(i)  The Company has filed all reports, schedules, forms, statements and other
documents required to be filed by it under the Act and the Exchange Act (the
foregoing materials, including the exhibits thereto and documents incorporated
by reference therein, being collectively referred to herein as the “SEC
Reports”) on a timely basis or has received a valid extension of such time of
filing and has filed any such SEC Reports prior to the expiration of any such
extension on a timely basis, except where the failure to file, or receive a
valid extension of the timing of filing for, any SEC Reports would not be
reasonably expected to have a material adverse effect, and to the Company’s best
knowledge after due inquiry, no disciplinary actions or proceedings have been
initiated against the Company and no such actions are threatened. As of the date
of filing, in the case of SEC Reports filed pursuant to the Exchange Act,
including pursuant to Section 13(a) or 15(d) thereof, for the twenty-four months
preceding the date hereof (or such shorter period as the Company was required by
law to file such reports, forms or other information) (and to the extent any
such SEC Report was amended, then as of the date of filing of such amendment),
and as of the date of effectiveness in the case of SEC Reports filed pursuant to
the Act (and to the extent any such SEC Report was amended, then as of the date
of effectiveness of such amendment), the SEC Reports complied in all material
respects with the requirements of the Act and the Exchange Act and the rules and
regulations of the Commission promulgated thereunder, as applicable, and none of
the SEC Reports, as of the date of filing, in the case of SEC Reports filed
pursuant to the Exchange Act (and to the extent any such SEC Report was amended,
then as to the date of filing of such amendment), and as of the date of
effectiveness in the case of SEC Reports filed pursuant to the Act (and to the
extent any such SEC Report was amended, then as of the date of effectiveness of
such amendment), contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. The financial statements of the Company included in
the SEC Reports have been prepared in accordance with the applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing. Such financial statements have been
prepared in accordance with United States generally accepted accounting
principles applied on a consistent basis during the periods involved (“GAAP”),
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial condition, results of operations and cash flows of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments. All
other financial, statistical, and market and industry-related data included in
the SEC Reports are based on or derived from sources that the Company reasonably
believes to be reliable and accurate. For the purposes of this Agreement, the
term “filed” (or any derivations thereof) includes filing, furnishing or
otherwise providing any reports, forms or other information provided to the
Commission.
 
(ii)  The Company has not, in the 12 months preceding the date hereof, received
notice from the Trading Market to the effect that the Company is not in
compliance with the requirements of the Trading Market, and to the Company’s
best knowledge after due inquiry, no disciplinary actions or proceedings have
been initiated against the Company and no such actions are threatened. The
Company is, and upon consummation of the transactions contemplated hereby
expects to be, in compliance with all of the listing requirements of the Trading
Market.
 
10

--------------------------------------------------------------------------------



(b)  
Ownership of Shares of Subsidiaries; Affiliates.

 
(i)  Schedule 6(b)(i) of the Disclosure Schedule contains complete and correct
lists of each Person in which the Company owns, directly or indirectly, any
Capital Stock or similar equity interests, showing, as to each Subsidiary, the
correct name thereof, the jurisdiction of its organization, and the percentage
of shares of each class of its Capital Stock or similar equity interests
outstanding owned by the Company and each other Subsidiary.
 
(ii)  All of the outstanding shares of Capital Stock or similar equity interests
of each Subsidiary shown in Schedule 6(b)(i) of the Disclosure Schedule as being
owned by the Company and its Subsidiaries have been validly issued, are fully
paid and non-assessable and are owned by the Company or another Subsidiary free
and clear of any Lien.
 
(iii)  Except as disclosed in Schedule 6(b)(iii) of the Disclosure Schedule, no
Subsidiary is a party to, or otherwise subject to any legal or regulatory
restriction or any agreement (other than this Agreement) restricting the ability
of such Subsidiary to pay dividends out of profits or make any other similar
distributions of profits to the Company or any of its Subsidiaries that owns
outstanding shares of Capital Stock or similar equity interests of such
Subsidiary.
 
(c)  Organization. Except as disclosed in Schedule 6(c) of the Disclosure
Schedule, each of the Group Companies (i) has been duly organized, is validly
existing and is in good standing under the laws of its jurisdiction of
organization, (ii) has all requisite power and authority to carry on its
business and to own, lease and operate its properties and assets, and (iii) is
duly qualified or licensed to do business and is in good standing as a domestic
or foreign corporation or limited liability company, as the case may be,
authorized to do business in each jurisdiction in which the nature of such
business or the ownership or leasing of such properties requires such
qualification, except where, for the purposes of (ii) or (iii) only, the failure
to have all such requisite power and authority or to be so duly qualified or
licensed does not, and would not, individually or in the aggregate, have a
Material Adverse Effect. The constitutional documents and certificates of each
of the PRC Subsidiaries are valid and have been duly approved or registered (as
applicable) by competent PRC Governmental Authorities.
 
(d)  Capitalization and Voting Rights.
 
(i)  Capital Stock. All of the outstanding shares of Capital Stock or similar
equity interests of the Company have been validly issued, are fully paid and
non-assessable, and are free and clear of any Lien.
 
(ii)  Issued and Issuable Shares. Except as set forth on Schedule 6(d)(ii) of
the Disclosure Schedule, as at the date hereof and immediately prior to the
Closing, there is no Capital Stock issued or issuable pursuant to any exercise,
conversion, exchange, subscription or otherwise in connection with any warrants,
options (including pursuant to the Company’s stock option plan), convertible
securities or any agreement to sell or issue Capital Stock or securities which
may be exercised, converted or exchanged for Capital Stock, other than the
shares of the Company’s common stock to be issued upon the conversion of the
Notes (collectively, “Fully-Diluted”). Prior to the Closing Date, the Conversion
Shares issuable upon conversion of the Notes will have been duly reserved for
issuance, which will constitute such percentage of the Company’s Capital Stock
on a Fully Diluted basis immediately following the Closing, assuming no exercise
of the Prior ROFR, as disclosed in Schedule 6(d) of the Disclosure Schedule.
When duly issued upon conversion of the Notes in accordance with the terms of
the Notes, the Conversion Shares will have been validly issued, fully paid and
non-assessable, and the issuance of the Conversion Shares will not be subject to
any preemptive or similar right. Except as set forth on Schedule 6(d)(ii), all
of the issued and outstanding shares of each of the Group Company’s Capital
Stock as of the Closing are duly authorized, validly issued, fully paid and
non-assessable, were issued in accordance with the registration or qualification
provisions of the Act, if applicable, and any relevant “blue sky” laws of the
United States, if applicable, or pursuant to valid exemptions therefrom and were
issued in compliance with other applicable laws (including, without limitation,
applicable PRC laws, rules and regulations) and are not subject to any
rescission right or put right on the part of the holder thereof nor does any
holder thereof have the right to require the Company to repurchase such Capital
Stock.
 
11

--------------------------------------------------------------------------------


(iii)  Voting and Other Agreements. Except as set forth on Schedule 6(d)(iii) of
the Disclosure Schedule, as at the date hereof and immediately prior to the
Closing, there are no outstanding (A) options, warrants or other rights to
purchase from any Group Company, (B) agreements, contracts, arrangements or
other obligations of any Group Company to issue, or (C) other rights to convert
any obligation into or exchange any securities for, in the case of each of
clauses (A) through (C), shares of Capital Stock of, or other ownership or
equity interests in, any Group Company. Except as set forth on Schedule
6(d)(iii) of the Disclosure Schedule, the Company is not a party or subject to
any agreement or understanding and there is no agreement or understanding with
any Person that affects or relates to (x) the voting or giving of written
consents with respect to any security of the Company (including, without
limitation, any voting agreements, voting trust agreements, shareholder
agreements or similar agreements) or the voting by a director of the Company,
(y) the sale, transfer or other disposition with respect to any security of the
Company or (z) any restrictions with respect to the issuance or sale of the
Notes or the consummation of the transactions contemplated under the Transaction
Documents, or any provisions that would adversely affect the interests of the
holders of the Notes or the consummation of the transactions contemplated under
the Transaction Documents, including without limitation any right of first
refusal or right to be consulted or to make a comparable offer with respect to
the Notes, held by any security holder, creditor or anyone who holds similar
rights in the Company (other than the holders of the Notes).
 
(e)  No Registration Rights. Except as set forth on Schedule 6(e) of the
Disclosure Schedule, no holder of securities of any of the Group Companies is or
will be entitled to have any registration rights with respect to such
securities.
 
(f)  Authorization. (i) Each of the Group Companies has all requisite corporate
power and authority to execute, deliver and perform its obligations under each
of the Transaction Documents to which it is a party and to consummate the
transactions contemplated thereby, (ii) this Agreement has been duly authorized,
executed and delivered by the Group Companies and the Controlling Shareholders.
and (iii) each of the Transaction Document has been duly authorized and when
executed and delivered by the Group Companies and the Controlling Shareholders
(to the extent they are parties thereto) shall constitute a legal, valid and
binding obligation of each of the Group Companies and the Controlling
Shareholders (to the extent they are parties thereto) enforceable against the
Group Companies and the Controlling Shareholders (to the extent they are parties
thereto) in accordance with its terms, except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally.
 
(g)  Valid Issuance of Notes and the Guarantees. The Notes, when issued, sold
and delivered in accordance with the terms thereof and for the consideration set
forth herein, will be free of restrictions on transfer, other than restrictions
on transfer under applicable state and federal securities laws. Assuming the
accuracy of the Purchaser’s representations in Section 8 below, the Notes will
be issued in compliance with applicable state and federal securities laws. The
Notes have been duly authorized by the Company and, when executed and delivered
by the Company, authenticated by the Trustee, and delivered to the Purchaser, in
accordance with the terms of this Agreement, the Notes will have been duly
executed, issued and delivered by the Company and will constitute legal, valid
and binding obligations of the Company, enforceable against the Company in
accordance with their terms, except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally. The Guarantees have been
duly authorized, and, when the Notes have been duly executed, authenticated and
issued in accordance with the provisions of the Indenture and delivered to and
paid for by the Purchaser with the Guarantees endorsed thereon by the
Guarantors, will constitute the legal, valid and binding obligations of each
Guarantor entitled to the benefits of the Indenture.
 
12

--------------------------------------------------------------------------------


(h)  Valid Issuance of Conversion Shares. The conversion rights attached to the
Notes, when the Notes are issued on the applicable Closing Date, will provide
for the right to convert the Notes into (i) up to 2,500,000 shares of Common
Stock of the Company (subject to subdivision or consolidation thereof) as of the
first Closing Date (as calculated immediately following the First Closing and
assuming the conversion of all the Notes for an aggregate principal amount equal
to the First Closing Amount) and (ii) up to such number of Common Stock of the
Company (subject to subdivision or consolidation thereof) as of the Second
Closing Date as will permit conversion of all the Notes for an aggregate
principal amount equal to the sum of the First Closing Amount and the Second
Closing Amount. The Conversion Shares have been duly and validly authorized for
issuance by the Company, and when issued pursuant to the terms of the Notes and
the Indenture, will be validly issued, fully paid and non-assessable, not
subject to any preemptive or similar rights, free from all taxes, Liens, charges
and security interests with respect to the issuance thereof and free of
restrictions on transfer other than as expressly contemplated by the Transaction
Documents.
 
(i)  Compliance with Instruments. None of the Group Companies is in violation of
its respective articles of incorporation, certificate of incorporation, by-laws
or other organizational documents (the “Charter Documents”). None of the Group
Companies is, nor does any condition exist (with the passage of time or
otherwise) that could reasonably be expected to cause any of the Group Companies
to be, (i) in violation of any statute, rule, regulation, law or ordinance, or
any judgment, decree or order applicable to any of the Group Companies or any of
their properties (collectively, “Applicable Law”) of any federal, state,
national, provincial, local or other governmental authority, governmental or
regulatory agency or body, court, arbitrator or self-regulatory organization of
applicable jurisdictions (each, a “Governmental Authority”), or (ii) except as
disclosed in Schedule 6(i) of the Disclosure Schedule, in breach of or in
default in any material respect under any bond, debenture, note or other
evidence of indebtedness, indenture, mortgage, deed of trust, lease or any other
agreement or instrument to which any of them is a party or by which any of them
or their respective property is bound (collectively, “Applicable Agreements”).
 
(j)  No Conflicts. Neither the execution, delivery or performance of this
Agreement or any other Transaction Document nor the consummation of any of the
transactions contemplated herein or therein will conflict with, violate,
constitute a breach of or a default (with the passage of time or otherwise)
under, require the consent of any Person or a Governmental Authority (other than
consents already obtained) or result in the imposition of a Lien (other than a
Lien arising under the Security Documents and the transactions contemplated by
the Transaction Documents) on any assets of any of the Group Companies under or
pursuant to (i) the Charter Documents, (ii) any Applicable Agreement, or (iii)
any Applicable Law. Except as disclosed in Schedule 6(j) of the Disclosure
Schedule, immediately following consummation of the transactions contemplated in
the Transaction Documents, no default will exist under the Indenture.
 
13

--------------------------------------------------------------------------------


(k)  Security Interests. When executed and delivered, the Offshore Share Pledge
Agreement will create valid and enforceable first-priority security interests in
favor of the Offshore Collateral Agent in all the Pledged Collateral (as defined
therein), which security interests will secure the repayment of the Notes and
the other obligations purported to be secured thereby and when the share
certificates representing such Pledged Collateral, together with the Powers (as
defined therein) are delivered to the Offshore Collateral Agent, such security
interests will be perfected. Except as disclosed in Schedule 6(k) of the
Disclosure Schedule, when executed and delivered and subject to the approval by
and filing with the relevant Governmental Authority, the Onshore Share Pledge
Agreement will create valid and enforceable first-priority security interests in
favor of the collateral agent appointed thereunder in all the equity interest in
the PRC Subsidiaries which security interests will secure the repayment of the
Notes and the other obligations purported to be secured thereby. 
 
(l)  Governmental Filings. Except as set forth in Schedule 6(l) of the
Disclosure Schedule, no filing with, consent, approval, authorization or order
of, any Governmental Authority is required to be made by any of the Group
Companies for the consummation of the transactions contemplated by the
Transaction Documents, except (i) as have been made or obtained prior to the
date of this Agreement or obtained after the Closing in accordance with the
terms of the Transaction Documents, (ii) as may be necessary to perfect security
interest granted pursuant to the Security Documents (and for the avoidance of
doubt, the security interest granted under the Offshore Share Pledge Agreement
shall be perfected as described in Section 6(k) above) and (iii) as may be
required under the Act or state securities or “blue sky” laws.
 
(m)  Proceedings. There is no action, claim, suit, demand, hearing, notice of
violation or deficiency, or proceeding, domestic or foreign (collectively,
“Proceedings”), pending or, to the best knowledge of the Company after due
inquiry, threatened, that seeks to restrain, enjoin, prevent the consummation
of, or otherwise challenges any of the Transaction Documents or any of the
transactions contemplated therein.
 
(n)  Permits. Except as set forth in Schedule 6(n) of the Disclosure Schedule,
each of the Group Companies possesses all material licenses, permits,
certificates, consents, orders, approvals and other authorizations from, and has
made all declarations and filings with, all Governmental Authorities, presently
required or necessary to own or lease, as the case may be, and to operate their
respective properties and to carry on their respective businesses as now
conducted (“Permits”). All of the Permits are valid and in full force and
effect. Each of the Group Companies has fulfilled and performed all of its
respective obligations with respect to such Permits and no event has occurred
which allows, or after notice or lapse of time could allow, revocation or
termination thereof or result in any other material impairment of the rights of
the holder of any such Permit. None of the Group Companies has received actual
notice of any Proceeding relating to revocation or modification of any such
Permit.
 
(o)  Title to Property. Except as set forth in Schedule 6(o) of the Disclosure
Schedule, each of the Group Companies has good and marketable title to all real
property and personal property owned by it that is material to their respective
businesses, in each case free and clear of any Liens as of the Closing Date,
except such Liens as permitted under the Transaction Documents. For real
property not owned by any of the Group Companies and currently used or planned
to be used for the business operations of the Group Companies, each of such
Group Companies has good and marketable title to all leasehold estates in real
and personal property being leased by it that is material to their respective
businesses and, in each case free and clear of all Liens as of the Closing Date.
 
(p)  Insurance. Schedule 6(p) of the Disclosure Schedule contains a complete and
correct list of insurance policies insuring the Group Companies and their
respective businesses, assets, employees, officers and directors. All such
insurance policies insuring the Group Companies and their respective businesses,
assets, employees, officers and directors are in full force and effect. Each of
the Group Companies is in compliance with the terms of such policies and
instruments in all material respects, and there are no claims by any of the
Group Companies under any such policy or instrument as to which, to the
Company’s best knowledge after due inquiry, any insurance company is denying
liability or defending under a reservation of rights clause. None of the Group
Companies has been refused any insurance coverage sought or applied for, and
none of the Group Companies has any reason to believe that it will not be able
to renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business.
 
14

--------------------------------------------------------------------------------


(q)  Taxes. All Tax returns required to be filed by each of the Group Companies
have been filed (taking into account all extensions of due dates), and all such
returns are true, complete and correct in all material respects. All Taxes that
are due from each of the Group Companies have been paid other than those (i)
currently payable without penalty or interest or (ii) being diligently contested
in good faith and by appropriate proceedings and for which adequate reserves
have been established in accordance with GAAP. To the best knowledge of the
Company after due inquiry, there are no proposed Tax assessments against any of
the Group Companies. The accruals and reserves on the books and records of each
of Group Companies in respect of any Tax liability for any Taxable period not
finally determined are adequate to meet any assessments of Tax for any such
period. For purposes of this Agreement, the term “Tax” and “Taxes” shall mean
all federal, state, national, provincial, local and foreign taxes, and other
assessments of a similar nature (whether imposed directly or through
withholding), including any interest, additions to tax, or penalties applicable
thereto.
 
(r)  Intellectual Property.
 
(i) Each of the Group Companies owns, or is validly licensed under, or has the
right to use, all patents, patent rights, licenses, inventions, copyrights,
know-how (including trade secrets and other unpatented and/or unpatentable
proprietary or confidential information, systems, software or procedures),
trademarks, service marks, trade names or master works, whether or not
registered, filed, or issued under the authority of any governmental authority,
(collectively, “Intellectual Property”) necessary for the conduct of its
business and, except as set forth in Schedule 6(r) of the Disclosure Schedule,
all Intellectual Properties owned by the Group Companies necessary for the
conduct of their businesses are valid and in full force and effect. As of the
Closing Date, such Intellectual Property is or will be free and clear of all
Liens, except where the failure to own, possess, or have the right to use such
Intellectual Property does not, and would not, individually or in the aggregate,
have a Material Adverse Effect. To the Company’s best knowledge after due
inquiry, no Proceedings have been asserted by any Person challenging the use of
any such Intellectual Property by any of the Group Companies or questioning the
validity or effectiveness of the Intellectual Property or any license or
agreement related thereto, and, to the Company’s best knowledge after due
inquiry, there are no facts which would form a valid basis for any such
Proceeding. To the Company’s best knowledge after due inquiry, the use of such
Intellectual Property any of the Group Companies will not infringe on the
Intellectual Property rights of any other Person.
 
(ii) To the extent permitted by applicable law, each of the Group Companies has
taken reasonable steps and measures to establish and preserve ownership of or
right to use all Intellectual Property material to the operation of its
business, including any Intellectual Property that was jointly developed with
any third-parties, or any Intellectual Property for which improper or
unauthorized disclosure would impair its value or validity, and has made all
appropriate filings, registrations and payments of fees in connection with the
foregoing. To the Company’s best knowledge after due inquiry, there is no
infringement or misappropriation by any other Person of any Intellectual
Property of any of the Group Companies. No Proceedings in which any of the Group
Companies alleges that any Person is infringing upon, or otherwise violating,
any Intellectual Property of any of the Group Companies are pending, and none
has been served, instituted or asserted by any of the Group Companies.
 
15

--------------------------------------------------------------------------------


(iii) To the best knowledge of the Company after due inquiry, no former or
current employee, no former or current consultant, and no third-party joint
developer of any of the Group Companies has any rights in any Intellectual
Property made, developed, conceived, created or written by the aforesaid
employee or consultant during the period of his or her retention by the Group
Companies which can be asserted against any Group Company.
 
(iv) No Intellectual Property owned by any Group Company is the subject of any
Lien, license or other contract granting rights or security interest therein to
any other Person, except for Liens, licenses or other contracts granting rights
or security interest that do not materially interfere with the use made and
proposed to be made of such Intellectual Property by any Group Company. Each of
the Group Companies has not (A) transferred or assigned, (B) granted an
exclusive license to or (C) provided or licensed, any Intellectual Property
owned by the Group Companies and necessary for the conduct of their business to
any Person.
 
(s)  Internal Controls. Each of the Group Companies maintains a system of
internal accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorization, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any material
differences.
 
(t)  Financial Statements; No Undisclosed Liabilities.
 
(i)  The audited consolidated financial statements and related notes of the
Company contained in the Form 10-K for the three years ended December 31, 2006
present fairly in all material respects the financial position, results of
operations and cash flows of the Company and its Subsidiaries, as of the
respective dates and for the respective periods to which they apply and have
been prepared in accordance with GAAP and comply as to form with the applicable
requirements of Regulation S-X of the Act.
 
(ii)  Subsequent to the date of the Company’s audited financial statements filed
for the year ended December 31, 2006, except as disclosed therein or in any
subsequent SEC Report, (A) none of the Group Companies has incurred any
liabilities, direct or contingent, that are material, individually or in the
aggregate, to such Group Company, or has entered into any material transactions
not in the ordinary course of business, (B) there has not been any material
decrease in the Capital Stock or any material increase in long-term indebtedness
or any material increase in short-term indebtedness of the Group Companies, or
any payment of or declaration to pay any dividends or any other distribution
with respect to the Group Companies, and (C) there has not been any material
adverse change in the properties, business, prospects, operations, regulatory
status, earnings, assets, liabilities or condition (financial or otherwise) of
the Group Companies taken as a whole; excluding any changes caused by (x) the
condition of the industry of the Company that do not disproportionately affect
the Company, (y) the failure of the Company to meet its financial projections or
(z) the execution and delivery of this Agreement and consummation of the
transactions contemplated hereby (each of clauses (A), (B) and (C), a “Material
Adverse Change”). To the best knowledge of the Company after due inquiry, there
is no event that is reasonably likely to occur in the foreseeable future, which
if it were to occur, could, individually or in the aggregate, have a Material
Adverse Change.
 
16

--------------------------------------------------------------------------------


(iii)  Without limiting the generality of the foregoing paragraph (ii), the
Company has no liabilities or obligations (whether actual, accrued, absolute,
fixed, contingent, liquidated, unliquidated or otherwise, and whether due or to
become due), except for (i) liabilities or obligations shown on the balance
sheet as of December 31, 2006 (the “Most Recent Balance Sheet”), (ii)
liabilities under any agreements, contracts, commitments, licenses or leases
which have arisen prior to the date of the Most Recent Balance Sheet and which
are not required to be reflected in a balance sheet, or the notes thereto,
prepared in accordance with GAAP (none of which relates to a breach of contract,
breach of warranty, tort, infringement, environmental, health or safety matter,
violation of Applicable Laws or proceeding brought by Governmental Authorities),
(iii) liabilities incurred in the ordinary course of business since December 31,
2006 (none of which relates to a breach of contract, breach of warranty, tort,
infringement, environmental, health or safety matter, violation of Law or
proceeding brought by Governmental Authorities) and/or (iv) other liabilities
that are, individually and in the aggregate, immaterial.
 
(u)  Debt. All Debt represented by the Notes and the Guarantees is being
incurred for proper purposes and in good faith. Based on the financial condition
of the Company as of the Closing Date after giving effect to the receipt by the
Company of the proceeds from the sale of the Securities hereunder, (i) the fair
saleable value of the Group Companies’ assets exceeds the amount that will be
required to be paid on or in respect of the Group Companies’ existing Debts and
other liabilities (including contingent liabilities) as they mature; (ii) the
present fair saleable value of the assets of the Group Companies is greater than
the amount that will be required to pay the probable liabilities of the Group
Companies on their respective Debt as they become absolute and mature; (iii) the
Group Companies are able to realize upon their assets and pay their Debt and
other liabilities (including contingent obligations) as they mature; (iv) the
Group Companies’ assets do not constitute unreasonably small capital to carry on
their respective businesses as now conducted and as proposed to be conducted
including their respective capital needs taking into account the particular
capital requirements of the business conducted by the Group Companies, and
projected capital requirements and capital availability thereof; and (v) the
current cash flow of each of the Group Companies, together with the proceeds the
Company would receive, were it to liquidate all of its assets, after taking into
account all anticipated uses of the cash, would be sufficient to pay all amounts
on or in respect of its liabilities when such amounts are required to be paid.
None of the Group Companies intends to incur Debt beyond its ability to pay such
Debt as they mature (taking into account the timing and amounts of cash to be
payable on or in respect of its Debt). The Company has no knowledge of any facts
or circumstances which lead it to believe that it or any other Group Companies
will file for reorganization or liquidation under the bankruptcy or
reorganization laws of any jurisdiction within one year from the Closing Date.
Except as set forth in Schedule 6(u) of the Disclosure Schedule, none of the
Group Companies is, or has reason to believe it is likely to be, in default with
respect to any Debt and no waiver of default is currently in effect. Except as
set forth in Schedule 6(u) of the Disclosure Schedule, none of the Group
Companies has agreed or consented to cause or permit in the future (upon the
happening of a contingency or otherwise) any of its property, whether now owned
or hereafter acquired, to be subject to a Lien. Except as set forth in Schedule
6(u) of the Disclosure Schedule, none of the Group Companies is a party to, or
otherwise subject to any provision contained in, any instrument evidencing Debt
of any of the Group Companies, any agreement relating thereto or any other
agreement (including, but not limited to, its charter or other organizational
document) which limits the amount of, or otherwise imposes restrictions on the
incurring of, Debt of the Company.
 
17

--------------------------------------------------------------------------------


(v)  No Stabilization. None of the Group Companies has and, to each of its best
knowledge after due inquiry, no one acting on its behalf has, (i) taken,
directly or indirectly, any action designed to cause or to result in, or that
has constituted or which might reasonably be expected to constitute, the
stabilization or manipulation of the price of any security of any of the Group
Companies to facilitate the sale or resale of any of the Securities, (ii) sold,
bid for, purchased, or paid anyone any compensation for soliciting purchases of,
the Notes, or (iii) paid or agreed to pay to any person any compensation for
soliciting another to purchase any other securities of the Group Companies.
 
(w)  No Sale to the U.S. None of the Group Companies, their respective
Affiliates, or any person acting on its or their behalf has, directly or
indirectly, made offers or sales of any security, or solicited offers to buy,
sell or offer to sell or otherwise negotiate in respect of, in the United States
or to any United States citizen or resident, any security which is or would be
integrated with the sale of the Securities in a manner or under circumstances
that would require the registration of the Securities under the Act.
 
(x)  No Directed Selling Efforts. None of the Group Companies, their respective
Affiliates, or any person acting on its or their behalf (other than the
Purchaser, its Affiliates or persons acting on its behalf, as to whom the
Company makes no representation) has engaged in any directed selling efforts
(within the meaning of Regulation S) with respect to the Securities; and each of
the Company, its Subsidiaries, their respective Affiliates and each person
acting on its or their behalf has complied with the offering restrictions
requirement of Regulation S. 
 
(y)  No Registration. Assuming the accuracy of the Purchaser’s representations
and warranties set forth in Section 8, no registration under the Act of the
Securities is required for the offer and sale of the Securities in the manner
contemplated herein or to qualify the Indenture under the Trust Indenture Act of
1939, as amended.
 
(z)  Eligibility. The Notes satisfy the eligibility requirements of Rule
144A(d)(3) under the Act.
 
(aa)  Labor Matters. None of the Group Companies is bound by or subject to (and
none of its assets or properties is bound by or subject to) any written or oral,
express or implied, contract, commitment or arrangement with any labor union,
and no labor union has requested or, to the best knowledge of the Company after
due inquiry, has sought to represent any of the employees, representatives or
agents of the Group Companies. There is no strike or other labor dispute
involving any of the Group Companies pending or threatened, which could,
individually or in the aggregate, have a Material Adverse Effect. There is no
employment related charge, complaint, grievance, investigation, unfair labor
practice claim or inquiry of any kind, pending against any of the Group
Companies that could, individually or in the aggregate, have a Material Adverse
Effect.
 
(bb)  Brokers and Finders. The Company has not engaged any broker, finder,
commission agent or other similar person in connection with the transactions
contemplated under the Transaction Documents, and the Company is not under any
obligation to pay any broker’s fee or commission in connection with such
transactions.
 
(cc)  Environmental Matters. Each of the Group Companies (i) is in compliance
with any and all currently applicable foreign, federal, state, national,
provincial, and local laws and regulations relating to the protection of the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) has received and is in compliance with
all permits, licenses or other approvals required of it under applicable
Environmental Laws to conduct its business, (iii) has not received actual notice
of any actual or potential liability for the investigation or remediation of any
disposal or release of hazardous or toxic substances or wastes, pollutants or
contaminants, (iv) none of the Group Companies has knowledge of any facts which
would give rise to any Proceedings, public or private, against it or any
violation of Environmental Laws arising out of the operations of the Group
Companies, except, in each case, such as would not reasonably be expected to
result in a Material Adverse Effect; and (v) none of the Group Companies has
stored any hazardous materials on real properties now or formerly owned, leased
or operated by any of them, and has not disposed of any hazardous materials, in
a manner contrary to any Environmental Laws except as would not reasonably be
expected to result in a Material Adverse Effect
 
18

--------------------------------------------------------------------------------


(dd)  Encumbrances. As of the Closing Date, except for any such restrictions
provided under the laws of the jurisdiction of incorporation of any of the Group
Companies, as applicable, there will be no encumbrances or restrictions on the
ability of any of the Group Companies (i) to pay dividends or make other
distributions on such parties’ Capital Stock or to make loans or advances or pay
any indebtedness to, or investments in, any of the Group Companies, or (ii) to
transfer any of its property or assets to any of the Group Companies, except for
such restrictions set forth in the Transaction Documents.
 
(ee)  Foreign Corrupt Practices Act. None of the Group Companies, nor to the
best knowledge of the Company after due inquiry, any agent or other person
acting on behalf of any of the Group Companies, has, directly or indirectly, (i)
has used any funds, or will use any proceeds from the sale of the Notes, for
unlawful contributions, gifts, entertainment or other unlawful expenses related
to foreign or domestic political activity, (ii) has made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) has failed
to disclose fully any contribution made by the Group Companies (or made by any
person acting on its behalf of which the Company is aware) which is in violation
of law, or (iv) has violated in any material respect any provision of the
Foreign Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (the “FCPA”).
 
(ff)  Related Party Transactions. Other than as set forth in the SEC Reports, no
material relationship, direct or indirect, exists between or among any of the
Group Companies or any Affiliate of the Group Companies, on the one hand, and
any former or current director, officer, stockholder, customer or supplier of
any of them (including any member of their immediate family), on the other hand.
 
(gg)  Investment Company. None of the Group Companies is, and as a result of the
offer and sale of the Securities contemplated herein will not be, required to
register as an “investment company” under, and as such term is defined in, the
U.S. Investment Company Act of 1940, as amended in connection with or as a
result of the offer and sale of the Securities.
 
(hh)  PFIC.None of the Group Companies is or intends to become a “passive
foreign investment company” within the meaning of Section 1297 of the Code
(“PFIC”). 
 
(ii)  OFAC. Neither the Company nor, to the best knowledge of the Company after
due inquiry, any director, officer, agent, employee, Affiliate or Person acting
on behalf of the Company is currently subject to any U.S. sanctions administered
by the Office of Foreign Assets Control of the U.S. Treasury Department
(“OFAC”); and the Company will not directly or indirectly use the proceeds of
the sale of the Notes, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other Person or entity,
towards any sales or operations in Cuba, Iran, Syria, Sudan, Myanmar or any
other country sanctioned by OFAC or for the purpose of financing the activities
of any person currently subject to any U.S. sanctions administered by OFAC.
 
19

--------------------------------------------------------------------------------


(jj)  Money Laundering Laws. The operations of each of the Group Companies are
and have been conducted at all times in compliance with the money laundering
statutes of applicable jurisdictions, the rules and regulations thereunder and
any related or similar rules, regulations or guidelines, issued, administered or
enforced by any applicable governmental agency (collectively, the “Money
Laundering Laws”) and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving any of the
Group Companies with respect to the Money Laundering Laws is pending or, to the
best knowledge of the Company after due inquiry, threatened.
 
(kk)  Other Representations and Warranties Relating to the PRC Subsidiaries.
 
(iv)  All material consents, approvals, authorizations or licenses requisite
under PRC law for the due and proper establishment and operation of each of the
PRC Subsidiaries has been duly obtained from the relevant PRC Governmental
Authorities and are in full force and effect.
 
(v)  All filings and registrations with the PRC Governmental Authorities
required in respect of each of the PRC Subsidiaries and its operations
including, without limitation, the registrations with the Ministry of Commerce,
the State Administration of Industry and Commerce, the State Administration for
Foreign Exchange, tax bureau and customs authorities have been duly completed in
accordance with the relevant PRC rules and regulations.
 
(vi)  Each of the PRC Subsidiaries has complied with all relevant PRC laws and
regulations regarding the contribution and payment of its registered share
capital, the payment schedule of which has been approved by the relevant PRC
Government Authorities. There are no outstanding rights of, or commitments made
by the Company or any Subsidiary to sell any equity interest in the PRC
Subsidiaries.
 
(vii)  None of the PRC Subsidiaries is in receipt of any letter or notice from
any relevant PRC Governmental Authority notifying it of revocation of any
licenses or qualifications issued to it or any subsidy granted to it by any PRC
Governmental Authority for non-compliance with the terms thereof or with
applicable PRC laws, or the need for compliance or remedial actions in respect
of the activities carried out by any of the PRC Subsidiaries.
 
(viii)  Each of the PRC Subsidiaries has conducted its business activities
within the permitted scope of business or has otherwise operated its business in
compliance with all relevant legal requirements and with all requisite licenses
and approvals granted by competent PRC Governmental Authorities. As to licenses,
approvals and government grants and concessions requisite or useful for the
conduct of any part of the business of any of the PRC Subsidiaries which are
subject to periodic renewal, the Company has no knowledge of any grounds on
which such requisite renewals will not be granted by the relevant PRC
Governmental Authorities.
 
(ix)  With regard to employment and staff or labor, each of the PRC Subsidiaries
has complied with all applicable PRC laws and regulations in all material
respects, including without limitation, laws and regulations pertaining to
welfare funds, social benefits, medical benefits, insurance, retirement
benefits, pensions or the like.
 
(ll)  Full Disclosure. All disclosure furnished by or on behalf of the Company
to the Purchaser regarding any of the Group Companies, their respective
businesses and the transactions contemplated under the Transaction Documents,
including the SEC Reports and the Disclosure Schedules to this Agreement, with
respect to the representations and warranties made herein are true and correct
with respect to such representations and warranties and do not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in light of the circumstances
under which they were made, not misleading. The Company acknowledges and agrees
that the Purchaser does not make any representations or warranties with respect
to the transactions contemplated hereby other than those specifically set forth
in Section 8 hereof.
 
20

--------------------------------------------------------------------------------


7.  Covenants of the Group Companies and the Controlling Shareholders.
 
Each of the Group Companies and, to the extent permitted under applicable law,
the Controlling Shareholders, jointly and severally, hereby agrees:
 
(a)  To (i) advise the Purchaser promptly after obtaining knowledge (and, if
requested by the Purchaser, confirm such advice in writing) of the issuance by
any state securities commission of any stop order suspending the qualification
or exemption from qualification of the Securities for offer or sale in any
jurisdiction, or the initiation of any proceeding for such purpose by any state
securities commission or other regulatory authority, (ii) use its commercially
reasonable efforts to prevent the issuance of any stop order or order suspending
the qualification or exemption from qualification of the Securities under any
state securities or “blue sky” laws, and (iii) if at any time any state
securities commission or other regulatory authority shall issue an order
suspending the qualification or exemption from qualification of the Securities
under any such laws, use its commercially reasonable efforts to obtain the
withdrawal or lifting of such order at the earliest possible time.
 
(b)  So long as any of the Securities are “restricted securities” within the
meaning of Rule 905 under the Act, to, during any period in which the Company is
not subject to and in compliance with Section 13 or 15(d) of the Exchange Act,
provide to each holder of such restricted securities and to each prospective
purchaser (as designated by such holder) of such restricted securities, upon the
request of such holder or prospective purchaser, any information required to be
provided by Rule 144A(d)(4) under the Act.
 
(c)  Whether or not any of the transactions contemplated under the Transaction
Documents are consummated or this Agreement is terminated, to pay (i) all costs,
expenses, fees and taxes incident to and in connection with the preparation,
issuance and delivery of the Securities, (ii) all fees and expenses of counsels,
accountants and any other advisors, if any, retained by the Company, (iii) all
expenses in connection with qualifying the Notes for settlement in the Clearing
Facilities, (iv) all fees and expenses of the Company in connection with
approval of the Notes for “book entry” transfer, and (v) all fees and expenses
of the Trustee, the Conversion Agent, the Paying Agent, the Registrar and any
other agents contemplated in the Transaction Documents.
 
(d)  To do and perform all things required to be done and performed under the
Transaction Documents prior to and after each Closing Date.
 
(e)  Prior to making any public disclosure or filings as may be required by
Applicable Laws with respect to any of the Transaction Documents and the
transactions contemplated hereby and thereby, to provide the Purchaser and its
counsels with the reasonable opportunity to review and comment on such public
disclosure documents and consider in good faith any comments received by the
Purchaser or its counsels.
 
(f)  The Company shall use it best efforts to effect, and each of the
Controlling Shareholders shall cause the Company to use its best efforts to
effect, a Qualifying IPO on or prior to December 1, 2008.
 
21

--------------------------------------------------------------------------------


(g)  To maintain the listing and trading of the Common Stock on the Trading
Market or on an alternative trading market reasonably acceptable to the
Purchaser, until the time of a Qualifying IPO.
 
(h)  For so long as the Purchaser owns any of the Securities, the Company will
furnish to the Purchaser copies of all reports and other communications
(financial or otherwise) furnished by the Company to the Trustee or to the
holders of its Securities and, as soon as available, copies of any reports or
financial statements furnished to or filed by the Company with the Commission or
any national securities exchange on which any class of securities of the Company
may be listed; provided, however, that any such report or financial statements
filed on the Commission’s EDGAR database need not be separately furnished.
 
(i)  During the two-year period after the applicable Closing Date (or such
shorter period as may be provided for in Rule 144(k) under the Act, as the same
may be in effect from time to time), not to, and not to permit any current or
future Subsidiaries of the Company or any other affiliates (as defined in Rule
144(a) under the Act) controlled by the Company to, resell any of the Securities
(issued as of such Closing Date) which constitute “restricted securities” under
Rule 144 that have been reacquired by the Company, any current or future
Subsidiaries of the Company or any other affiliates (as defined in Rule 144(a)
under the Act) controlled by the Company, except pursuant to an effective
registration statement under the Act.
 
(j)  To pay all stamp, documentary and transfer taxes and other duties, if any,
which may be imposed by any Governmental Authorities or any political
subdivision thereof or taxing authority thereof or therein with respect to the
issuance of the Notes or the sale thereof to the Purchaser.
 
(k)  The Company will use its commercially reasonable efforts not to become, and
cause its Subsidiaries not to become, a PFIC. If the Company determines that it
or any of its Subsidiaries has become a PFIC, the Company will promptly notify
the Purchaser and provide all information requested by the Purchaser that is
necessary for it to make a qualified electing fund (QEF) election.
 
(l)  Not register any transfer of the Notes that is not (i) made in accordance
with the provisions of Regulation S, (ii) made pursuant to registration under
the Act, or (iii) made pursuant to an available exemption under the Act.
 
(m)  Prior to each Closing Date, the Company shall not, without the express
prior written consent of the Purchaser (which consent shall be at the
Purchaser’s sole discretion), pursue or discuss any capital raising transaction
or transactions with any Person other than the Purchaser or its Affiliates
(“Outside Financing”).
 
(n)  Prior to each Closing Date, the Company shall not, and shall procure that
its Subsidiaries shall not, do anything or take any step, action or measure (or
omit to take the same), that has or could be reasonably expected to have,
individually or in the aggregate, a Material Adverse Effect.
 
(o)  The Company and the Mr. Leng You-Bin shall use their best efforts to have
the financing statements timely filed under Article 9 of the Uniform Commercial
Code of Utah or the District of Columbia, as applicable, with the Secretary of
the State of the State of Utah or the District of Columbia, as applicable, in
accordance with the Offshore Share Pledge Agreement, which initial filing shall
be completed or caused to be completed within 10 days from the date of the First
Closing.
 
22

--------------------------------------------------------------------------------


(p)  Each of the Company and the Controlling Shareholders shall, as soon as
reasonably practicable and to the extent permitted under PRC law, use
its reasonable efforts to (i) procure a collateral agent acceptable to the
Purchaser to serve as a collateral agent under the Onshore Share Pledge
Agreement, which agreement shall be in a form acceptable to the Purchaser, (ii)
obtain approvals from, and complete filing procedures with, relevant
Governmental Authorities in order to create a valid and enforceable
first-priority security interest over all of the equity interests issued by the
PRC Subsidiaries, including the approval from the regional offices of the
Foreign Trade & Economic Cooperation Bureau and the registration with the
regional offices of Industrial and Commercial Administration Bureau or other
offices to the extent required under PRC law or regulations.
 
(q)  The Company shall not use the net proceeds from the sale of the Notes, in
any amount, for any purpose other than as set forth in Section 4.23 of the
Indenture.
 
(r)  In the event that any of the Group Companies acquires any Person following
the First Closing Date, such Group Company shall obtain, and the Company shall
cause such Group Company to obtain, as a condition precedent to the consummation
of such acquisition, an opinion of counsel, which includes, among others,
opinions substantially to the effect that (i) the transaction documents
governing such acquisition are enforceable according to their terms and (ii)
neither the execution, delivery or performance of such transaction documents nor
the consummation of any of the transactions contemplated therein will conflict
with, violate, constitute a breach of or a default (with the passage of time or
otherwise) under, require the consent of any Person or a Governmental Authority
(other than consents already obtained) or result in an imposition of a Lien
(other than a Lien arising under the transactions contemplated in such
transaction documents) on any assets of any of such Group Company under or
pursuant to (x) the Charter Documents, (y) the Applicable Agreements or (z) any
Applicable Law. In addition, in the event that any acquisition of a Person by a
Group Company is disclosed in a SEC Report filed by the Company, the Company
shall provide, or cause to provide, a copy of such report to the Purchaser
promptly as reasonably practicable after filing thereof.
 
(s)  The Company shall authorize and at all times keep reserved for issuance and
delivery upon conversion of the Notes such number of Conversion Shares or other
shares of the Company as are from time to time issuable upon conversion of any
Notes and will, from time to time, take all necessary steps to amend its
articles of incorporation to provide a sufficient reserve of Conversion Shares
for issuance upon conversion of the Notes.
 
(t)  In connection with the conversion of the Notes into Conversion Shares,
neither the Company nor any Person acting on its behalf will take any action
which would result in the Conversion Shares being delivered by the Company other
than to the then existing holders of the Notes exclusively where no commission
or other remuneration is paid or given directly or indirectly for soliciting the
exchange in compliance with Section 3(a)(9) of the Act.
 
(u)  Each of the Group Companies and the Controlling Shareholders undertakes
that (i) they will comply with the FCPA, including, without limitation, not
making use of the mails or any means or instrumentality of interstate commerce
corruptly in furtherance of an offer, payment, promise to pay or authorization
of the payment of any money, or other property, gift, promise to give, or
authorization of the giving of value to any “foreign official” (as the term is
defined in the FCPA) or any foreign political party or official thereof or any
candidate for foreign political office, in contravention of the FCPA, (ii) they
will conduct its business in compliance with the FCPA, and (iii) they will
institute and maintain policies and procedures designed to ensure, and which are
reasonably expected to continue to ensure, continued compliance therewith.
 
23

--------------------------------------------------------------------------------


(v)  Promptly as reasonably practicable but in no event later than 90 days
following the First Closing Date, each of the Group Companies shall obtain
reasonably adequate insurance covering its material properties, operations,
personnel and business, and is insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as are prudent
and customary in the businesses in which it is engaged.
 
(w)  Promptly as reasonably practicable following the First Closing Date, each
of the Group Companies shall execute appropriate nondisclosure and
confidentiality agreements with their respective employees (excluding employees
acting solely as sales representatives and without any access to Intellectual
Property of any of the Group Companies), consultants and other Persons as
necessary to establish and preserve ownership of or right to use all
Intellectual Property material to the operation of its business, including any
Intellectual Property jointly developed with any third parties, or any
Intellectual Property for which improper or unauthorized disclosure would impair
its value or validity and shall ensure that such agreements remain in full force
and effect.
 
(x)  Promptly and to the extent reasonably practicable following the First
Closing Date, each Group Company, to the extent applicable as set forth below,
shall consummate the following:
 
(i)  payment by the Company of the consideration in United States dollars for
the purchase of 40% equity interest in Shanxi Feihe;
 
(ii)  amendment of the land use right certificates with respect to the use of
the land located at Xiangqing Street 016, Kedo, Xiangqing Street 3-4-2, Kedo,
Nutricia-related land and Nantong Street, Baiquan to the reasonable satisfaction
of the Purchaser;
 
(iii)  payment of the consideration for the acquisition by Feihe of land use
rights from Kedong BeiBei Food Plant with respect to the use of the land located
at the address set forth in Schedule 7(x)(iii) of the Disclosure Schedule and
procurement of the related land use rights certificate to the reasonable
satisfaction of the Purchaser;
 
(iv)  procurement of the requisite approvals or waiver by the Hebei Provincial
Government with respect to the acquisition by Langfang of the land located at
the address set forth in Schedule 7(x)(iv) of the Disclosure Schedule; and
 
(v)  execution of employment agreements with the senior officers of each of the
Group Companies, which agreements shall contain standard non-competition,
confidentiality and assignment of inventions provisions as customary in the
businesses in which it is engaged.
 
(y)  Promptly and to the extent reasonably practicable following the applicable
Closing Date, Mr. Leng You-Bin shall deliver to the Offshore Collateral Agent
the certificate representing the Pledged Stock (as defined in the Offshore Share
Pledge Agreement) to be pledged by Mr. Leng, accompanied by undated stock powers
duly executed in blank by Mr. Leng You-Bin pursuant to the Offshore Share Pledge
Agreement;
 
(z)  The Company covenants to timely file (or obtain extensions in respect
thereof and file within the applicable grace period) all reports required to be
filed by the Company after the date hereof pursuant to the Exchange Act. As long
as the Conversion Shares are “restricted securities” as defined in Rule
144(a)(3), if the Company is not required to file reports pursuant to the
Exchange Act, it will prepare and make publicly available in accordance with
Rule 144(c) (and, if the Purchaser owns any Conversion Shares, furnish to the
Purchaser) such information as is required to sell such Conversion Shares under
Rule 144. The Company further covenants that it will take such further action as
any holder of the Conversion Shares may reasonably request, to the extent
required from time to time to enable such person to sell such Conversion Shares
without registration under the Securities Act within the requirements of the
exemption provided by Rule 144.
 
24

--------------------------------------------------------------------------------


(aa)  The Company shall, by no later than the four (4) business days (in the
City of New York) following each Closing Date, file a Form 8-K announcing the
respective Closing of the transactions contemplated hereby and the material
terms thereof, which must be reviewed and consented to by the Purchaser prior to
the filing, which consent shall not be unreasonably withheld or delayed; and to
provide the draft of such Form 8-K to the Purchaser reasonably in advance for
review. The Company and the Purchaser shall consult with each other in issuing
any other press releases with respect to the transactions contemplated hereby,
and neither the Company nor the Purchaser shall issue any such press release or
otherwise make any such public statement (i) without the prior consent of the
Company, with respect to any press release of the Purchaser, or (ii) without the
prior consent of the Purchaser, with respect to any press release of the
Company, in either case of (i) and (ii), which consent shall not unreasonably be
withheld or delayed, except if such disclosure is required by law, in which case
the disclosing party shall promptly provide the other party with prior notice of
such public statement or communication. Notwithstanding the foregoing, the
Company shall not publicly disclose the name of the Purchaser, or include the
name of the Purchaser in any other filing with the Commission or any regulatory
agency or Trading Market, without the prior written consent of the Purchaser,
except (x) as required by federal securities law in connection with the filing
of the Documents (including signature pages thereto) with the Commission and (y)
to the extent such disclosure is required by law or Trading Market regulations,
in which case the Company shall provide the Purchaser with prior notice of such
disclosure permitted hereunder.
 
(bb)  From the date of this Agreement to the Second Closing Date, each of the
Group Companies and their respective officers and directors and the Controlling
Shareholders will not, and each of the Company and the Controlling Shareholders
will cause its other representatives not to, directly or indirectly,
(i) solicit, or initiate any proposal (a “Proposal”) relating to (A) direct or
indirect acquisition or purchase of any equity securities (any and all shares of
Capital Stock of the Group Companies, securities of the Group Companies
convertible into, or exchangeable or exercisable for, such shares, and options,
warrants or other rights to acquire such shares and any securities that
represent the right to receive such equity securities) or any tender offer or
exchange offer or (B) a merger, amalgamation, share exchange or consolidation or
(C) a sale of all or substantially all of the assets of the Group Companies,
(ii) participate in any discussions or negotiations regarding or furnish to any
Person any information or otherwise facilitate any inquiries or the making of
any proposal that constitutes, or may reasonably be expected to lead to, any
Proposal (other than a modified Proposal of the Purchaser, if any, and without
prejudice to the Prior ROFR), or (iii) authorize, engage in, or enter into any
agreement or understanding with respect to, any Proposal. Each of the Group
Companies and their respective officers and directors and the Controlling
Shareholders will, and each of the Group Companies will cause its other
representatives to, terminate any existing activities or discussions in relation
to any Proposal with any other party other than the Purchaser and its
representatives.
 
The Company and the Controlling Shareholders will immediately (within one
Business Day) advise the Purchaser of, and inform the Purchaser of the terms of,
and the identity of the Person making any Proposal that any of the Group
Companies or Controlling Shareholders or any of their representatives or
Affiliates may receive from the date of this Agreement to the Second Closing
Date.
 
(cc)  Prior to the Second Closing Date, if the Group Companies or their
respective officers and directors or the Controlling Shareholders violate any of
the obligations set forth in Section 7(bb) above, the Company and the
Controlling Shareholders, on a joint and several basis, shall pay to the
Purchaser all fees and expenses incurred by the Purchaser in connection with the
transactions contemplated by the Transaction Documents, including, without
limitation, any amounts payable under Section 11(b) hereof and all legal and
accounting fees and expenses, travel and accommodation fees and expenses, and
due diligence fees and expenses.
 
25

--------------------------------------------------------------------------------


8.  Purchaser’s Representations, Warranties and Agreements. The Purchaser
represents and warrants to the Company that:
 
(a)  The Purchaser is not a “U.S. Person” (as defined in Rule 902 of Regulation
S) and it understands that no action has been or will be taken in any
jurisdiction by the Company that would permit a public offering of the Notes or
the Conversion Shares in any country or jurisdiction where action for that
purpose is required. The Purchaser is not acquiring the Notes or the Conversion
Shares for the account or benefit of any U.S. persons except in accordance with
exemption from registration requirements of the Act below or in a transaction
not subject thereto.
 
(b)  The Purchaser is not acquiring the Notes or the Conversion Shares with a
view to any distribution thereof that would violate the Act or the securities
laws of any state of the United States or any other applicable jurisdiction.
 
(c)  The Purchaser (A) agrees on its own behalf and on behalf of any investor
account for which it has purchased the Notes and/or the Conversion Shares that
it will not offer, sell or otherwise transfer any of the Notes and/or the
Conversion Shares prior to (x) the date which is 1 year after the later of the
date of the commencement of the offering and the date of original issuance (or
of any predecessor of any Security proposed to be transferred by the Purchaser)
and (y) such later date, if any, as may be required by applicable law, except
(a) to the Company, (b) pursuant to a registration statement that has been
declared effective under the Act, (c) for so long as any Security is eligible
for resale pursuant to Rule 144A under the Act, to a person it reasonably
believes is a “qualified institutional buyer” as defined in Rule 144A that
purchases for its own account or for the account of another qualified
institutional buyer to whom notice is given that the transfer is being made in
reliance on Rule 144A, (d) pursuant to offers and sales to Persons who are not
“U.S. Persons” (within the meaning of Regulation S) that occur outside the
United States within the meaning of Regulation S or (e) pursuant to any other
available exemption from the registration requirements of the Act, and (B)
agrees that it will give to each person to whom such Security is transferred a
notice substantially to the effect of this paragraph.
 
(d)  The Purchaser acknowledges that the Notes and the Conversion Shares are
“restricted securities” as defined in Rule 144 under the Act.
 
(e)  No form of “directed selling efforts” (as defined in Rule 902 of Regulation
S), general solicitation or general advertising in violation of the Act has been
or will be used nor will any offers by means of any directed selling efforts in
the United States be made by the Purchaser or any of its representatives in
connection with the offer and sale of any of the Notes and/or the Conversion
Shares.
 
(f)  The Notes and/or the Conversion Shares to be acquired by the Purchaser will
be acquired for investment for the Purchaser’s own account, not as a nominee or
agent, and not with a view to the resale or distribution of any part thereof,
and that the Purchaser has no present intention of selling, granting any
participation in, or otherwise distributing the same. The Purchaser does not
presently have any contract, undertaking, agreement or arrangement with any
Person to sell, transfer or grant participations to such Person or to any third
Person, with respect to any of the Notes or the Conversion Shares.
 
26

--------------------------------------------------------------------------------


9.  Conditions Precedent to the Obligation of the Purchaser to Purchase the
Notes.
 
The Purchaser’s obligation to purchase the Notes under this Agreement at a
Closing is subject to the satisfaction or waiver of each of the following
conditions on or prior to such Closing:
 
(a)  All the representations and warranties of each of the Group Companies and
the Controlling Shareholders contained in each Transaction Document shall be
true and correct as of the date hereof and at the Closing Date. Each of the
Group Companies and the Controlling Shareholders shall have performed, satisfied
and complied with, to the Purchaser’s satisfaction in its sole discretion, all
covenants, agreements and conditions required by the Transaction Documents to be
performed, satisfied or complied with by them at or prior to the Closing.
 
(b)  No injunction, restraining order or order of any nature by a Governmental
Authority shall have been issued as of the Closing Date that could prevent or
materially interfere with the consummation of the transactions contemplated
under the Transaction Documents; and no stop order suspending the qualification
or exemption from qualification of any of the Securities in any jurisdiction
shall have been issued and no Proceeding for that purpose shall have been
commenced or, to the best knowledge of the Company after due inquiry, be pending
or threatened as of the Closing Date.
 
(c)  No action shall have been taken and no Applicable Law shall have been
enacted, adopted or issued that could, as of the Closing Date, reasonably be
expected to prevent the consummation of the transactions contemplated under the
Transaction Documents. No Proceeding shall be pending or, to the best knowledge
of the Company after due inquiry, threatened other than Proceedings that if
adversely determined could not, individually or in the aggregate, adversely
affect the issuance or marketability of the Notes or the Conversion Shares, or
could not, individually or in the aggregate, have a Material Adverse Effect.
None of the Group Companies has taken any step, action or measure (or omitted to
take the same), which has or could be reasonably expected to have, individually
or in the aggregate, a Material Adverse Effect.
 
(d)  The Company shall have obtained any and all approvals, consents and waivers
necessary for consummation of the transactions contemplated by the Transaction
Documents, including, but not limited to, all Permits, authorizations, approvals
or consents of any Governmental Authority.
 
(e)  The Purchaser shall have received on the Closing Date:
 
(i)  a certificate dated the Closing Date, signed by the Chief Executive Officer
of the Company on behalf of the Company to the effect that (a) the
representations and warranties set forth in Section 6 are true and correct with
the same force and effect as though expressly made at and as of the Closing
Date, (b) the Company has complied with all agreements and satisfied all
conditions on its part to be performed or satisfied hereunder at or prior to the
Closing Date, (c) at the Closing Date, since the date hereof or since the date
of the most recent financial statements in the SEC Reports, no event or events
have occurred, no information has become known nor does any condition exist that
could, individually or in the aggregate, have a Material Adverse Effect, (d)
since the date of the most recent financial statements in the SEC Reports, none
of the Group Companies has incurred any liabilities or obligations, direct or
contingent, not in the ordinary course of business, or entered into any other
transactions not in the ordinary course of business, and there has not been any
change in the Capital Stock or long-term indebtedness of any of the Group
Companies, in each case, which could, individually or in the aggregate, have a
Material Adverse Effect, and (e) the sale of any of the Notes has not been
enjoined (temporarily or permanently);
 
27

--------------------------------------------------------------------------------


(ii)  certificates dated the Closing Date, signed by each of the Controlling
Shareholders, to the effect that (a) the representations and warranties set
forth in the Transaction Documents which are given by the Controlling
Shareholders are true and correct with the same force and effect as though
expressly made at and as of the Closing Date, and (b) each of the Controlling
Shareholders has complied with all agreements and satisfied all conditions on
its part to be performed or satisfied under the Transaction Documents at or
prior to the Closing Date,
 
(iii)  a certificate dated the Closing Date, signed by each of the Group
Companies other than the Company, to the effect that (a) the representations and
warranties set forth in the Transaction Documents which are given by such Group
Company are true and correct with the same force and effect as though expressly
made at and as of the Closing Date, and (b) such Group Company has complied with
all agreements and satisfied all conditions on its part to be performed or
satisfied under the Transaction Documents at or prior to the Closing Date,
 
(iv)  a certificate dated the Closing Date, signed by the Secretary of the
Company, including specimen signatures of those officers of the Company
authorized to sign the Transaction Documents, to which the Company is a party,
on behalf of the Company, attaching true, complete and up to date copies of the
certificate of incorporation and by-laws of the Company, attaching the
certificate of good standing of the Company and certifying as to such other
maters as the Purchaser may reasonably require;
 
(v)  certificates dated the Closing Date, signed by the Secretary or another
authorized officer of each of the Group Companies other than the Company,
including specimen signatures of those officers of such Group Company authorized
to sign the Transaction Documents, to which such Group Company is a party, on
behalf of such Group Company, attaching true, complete and up to date copies of
the certificate of incorporation and by-laws (or other comparable constitutional
documents, and including business licenses, in the case of the PRC Subsidiaries,
and also certificates of approval, in the case of the PRC Subsidiaries that are
wholly foreign owned entities) of such Group Company, attaching the certificate
of good standing (only in the case of the Company and AFC) of such Group Company
and certifying as to such other maters as the Purchaser may reasonably require;
 
(vi)  the opinions of Hodgson Russ LLP, U.S. counsel to the Company and the
Controlling Shareholders, dated the Closing Date, in the form and substance
reasonably satisfactory to the Purchaser; and
 
(vii)  the opinions of the PRC counsel to the Company and the Controlling
Shareholders, dated the Closing Date, in the form and substance reasonably
satisfactory to the Purchaser.
 
(f)  Each of the Transaction Documents shall have been executed and delivered by
all parties thereto, and the Purchaser shall have received a fully executed
original (or clearly legible facsimile copy) of each Transaction Document.
 
(g)  The Purchaser shall have received copies of all documents delivered under
or in connection with the transactions contemplated in the Transaction Documents
that are required to be delivered at or prior to the Closing Date.
 
(h)  The Purchaser shall have received the Disclosure Schedule in form and
substance satisfactory to the Purchaser in its sole discretion;
 
28

--------------------------------------------------------------------------------


(i)  None of the other parties to any of the Transaction Documents shall be in
breach or default under their respective obligations thereunder.
 
(j)  The Offshore Collateral Agent shall have received on the Closing Date:
 
(i)  the certificate representing the Pledged Stock (as defined in the Offshore
Share Pledge Agreement) to be pledged by the Company, accompanied by undated
stock powers duly executed in blank by the Company pursuant to the Offshore
Share Pledge Agreement;
 
(ii)  any appropriately completed copies, which have been duly authorized for
filing by the appropriate Person, of Uniform Commercial Code financing
statements naming the Company and Mr. Leng You-Bin as debtors and the Offshore
Collateral Agent as the secured party, or other similar instruments or documents
to be filed under the Uniform Commercial Code of all jurisdictions as may be
necessary or desirable to perfect the security interests of the Offshore
Collateral Agent pursuant to the Indenture and the Share Pledge Agreement;
 
(iii)  any certified copies of Uniform Commercial Code Requests for Information
or Copies (Form UCC-11), or a similar search report certified by a party
acceptable to the Offshore Collateral Agent, dated a date reasonably near to the
Closing Date, listing all effective financing statements which name the Company,
AFC or Mr. Leng You-Bin (under its present name and any previous names) as the
debtor, together with copies of such financing statements (none of which shall
cover any collateral described in the Indenture and the Share Pledge Agreement);
 
(iv)  such other approvals, opinions, or documents as the Offshore Collateral
Agent may reasonably request in form and substance reasonably satisfactory to
the Offshore Collateral Agent; and
 
(v)  the Offshore Collateral Agent and its counsel shall be satisfied that (i)
the Lien granted to the Offshore Collateral Agent, for the benefit of the
Secured Parties (as defined in the Offshore Share Pledge Agreement) in the
collateral described above is a first priority Lien; and (ii) no Lien exists on
any of the collateral described above other than the Lien created in favor of
the Offshore Collateral Agent, for the benefit of the Secured Parties, pursuant
to the Indenture and the Offshore Share Pledge Agreement.
 
(k)  All Uniform Commercial Code financing statements or other similar financing
statements required pursuant to Section 9(i) (i), (ii) and (iii) above
(collectively, the “Filing Statements”) shall have been delivered to CT
Corporation System or another similar filing service company acceptable to the
Offshore Collateral Agent (the “Filing Agent”). The Filing Agent shall have
acknowledged in a writing reasonably satisfactory to the Offshore Collateral
Agent and its counsel (i) the Filing Agent’s receipt of all Filing Statements,
(ii) that the Filing Statements have either been submitted for filing in the
appropriate filing offices or will be submitted for filing in the appropriate
offices within ten days following the Closing Date and (iii) that the Filing
Agent will notify the Offshore Collateral Agent and its counsel of the results
of such submissions within 30 days following the Closing Date.
 
(l)  The respective board of directors of each of the Group Companies shall have
approved and authorized by all necessary corporate or other action (i) the
execution and delivery of the Transaction Documents, (ii) all actions to be
performed or satisfied under the Transaction Documents (including, without
limitation, the reserve for issuance of the Conversion Shares issuable upon
exercise of the Notes), (iii) the consummation of the transactions contemplated
by the Transaction Documents, (iv) the pricing terms of the Notes, and (v) all
other actions necessary in connection with the transactions contemplated by the
Transaction Documents and the offering of the Notes, and shall have provided the
Purchaser with a copy of such authorizations.
 
29

--------------------------------------------------------------------------------


(m)  The Purchaser shall have completed and be satisfied with the results of all
business, legal and financial due diligence, and any items requiring correction
identified by the Purchaser shall have been corrected to the Purchaser’s
satisfaction.
 
(n)  The Purchaser shall have received all necessary internal approval for the
transactions contemplated hereunder or under the Transaction Documents.
 
(o)  The Purchaser shall have approved a fund flow chart setting forth how the
proceeds from the issue of the Notes will be transferred to its direct or
indirect PRC Subsidiaries and how such PRC Subsidiaries will transfer the funds
to the Company for purposes of the performance of the Company’s obligations
under the Transaction Documents.
 
(p)  Except for the Prior ROFR and as set forth on Schedule 9(o) of the
Disclosure Schedule, the Company shall have received due and proper waivers, or
shall have entered into amendments or agreements effecting such waivers, by the
security holder, creditor or anyone who holds similar rights in the Company
(other than the holders of the Notes), of any restrictions with respect to the
issuance or sale of the Notes or the consummation of the transactions
contemplated under the Transaction Documents, or any provisions that would
adversely affect the interests of the holders of the Notes or the consummation
of the transactions contemplated under the Transaction Documents, including
without limitation any right of first refusal or right to be consulted or to
make a comparable offer with respect to the Notes, held by any such security
holder, creditor or  holder of similar rights.
 
10.  Indemnification.
 
(a)  Each of the Group Companies and the Controlling Shareholders (each such
Person being referred to as an “Indemnifying Party”), jointly and severally,
agrees to indemnify and hold harmless the Purchaser, each of its Affiliates and
their respective officers, directors, partners, shareholders, counsel, employees
and agents (the Purchaser and each such other person being referred to as an
“Indemnified Party”), to the fullest extent lawful, from and against any losses,
claims, damages, liabilities and reasonable expenses (or actions in respect
thereof) other than those arising from the Purchaser’s gross negligence or
willful misconduct, as incurred, related to or arising out of or in connection
with:
 

(i)  
actions taken or omitted to be taken by any of the Group Companies or the
Controlling Shareholders or their respective Affiliates, officers, directors,
employees or agents (including, without limitation, the failure to take any
required actions pursuant to Circular No. 75 of the PRC’s State Administration
of Foreign Exchange, by any Controlling Shareholder or the shareholders,
executive officers or directors of any Group Company); or

 

 
(ii)
any breach by any of the Group Companies or the Controlling Shareholders or
their respective Affiliates of any of the representations, warranties, covenants
and agreements set forth in any Transaction Document,

 
30

--------------------------------------------------------------------------------


and will reimburse the Indemnified Parties for all reasonable expenses
(including, without limitation, fees and expenses of counsel) as they are
incurred in connection with investigating, preparing, defending or settling any
such action or claim, whether or not in connection with litigation in which any
Indemnified Party is a named party. If any of the Indemnified Parties’ personnel
appears as witnesses, are deposed or are otherwise involved in the defense of
any action against an Indemnified Party, the Indemnifying Parties will reimburse
the Purchaser for all reasonable expenses incurred by the Purchaser by reason of
any of the Indemnified Parties being involved in any such action.
 
(b)  As promptly as reasonably practical after receipt by an Indemnified Party
under this Section 10 of notice of the commencement of any action for which such
Indemnified Party is entitled to indemnification under this Section 10, such
Indemnified Party will, if a claim in respect thereof is to be made against the
Indemnified Party under this Section 10, notify the Indemnifying Party of the
commencement thereof in writing; but the omission to so notify the Indemnifying
Party (i) will not relieve such Indemnifying Party from any liability under
paragraph (a) above unless and only to the extent it is materially prejudiced as
a result thereof and (ii) will not, in any event, relieve the Indemnifying Party
from any obligations to any Indemnified Party otherwise than the indemnification
obligation provided in paragraph (a) above. In case any such action is brought
against any Indemnified Party, and it notifies the Indemnifying Party of the
commencement thereof, the Indemnifying Party will be entitled to participate
therein and, to the extent that it may determine, jointly with any other
Indemnifying Party similarly notified, to assume the defense thereof, with
counsel satisfactory to such Indemnified Party (who shall not, except with the
consent of the Indemnified Party, be counsel to the Indemnifying Party) at the
expense of the Indemnifying Party; provided, however, that if (i) the use of
counsel chosen by the Indemnifying Party to represent the Indemnified Party
would present such counsel with a conflict of interest, (ii) the actual or
potential defendants in, or targets of, any such action include both the
Indemnified Party and the Indemnifying Party and the Indemnified Party shall
have been advised by counsel that there may be one or more legal defenses
available to it and/or other Indemnified Party that are different from or
additional to those available to the Indemnifying Party, (iii) the Indemnifying
Party shall not have employed counsel satisfactory to the Indemnified Party to
represent the Indemnified Party within a reasonable time after notice of the
institution of such action or (iv) the Indemnifying Party shall authorize the
Indemnified Party to employ separate counsel at the expense of the Indemnifying
Party, then, in each such case, the Indemnifying Party shall not have the right
to direct the defense of such action on behalf of such Indemnified Party or
parties and such Indemnified Party or parties shall have the right to select
separate counsel (including local counsel) to defend such action on behalf of
such Indemnified Party or parties at the expense of the Indemnifying Party.
After notice from the Indemnifying Party to such Indemnified Party of its
election so to assume the defense thereof and approval by such Indemnified Party
of counsel appointed to defend such action, the Indemnifying Party will not be
liable to such Indemnified Party under this Section 10 for any legal or other
expenses, other than reasonable costs of investigation, subsequently incurred by
such Indemnified Party in connection with the defense thereof, unless the
Indemnified Party shall have employed separate counsel in accordance with the
proviso to the immediately preceding sentence (it being understood, however,
that in connection with such action the Indemnifying Party shall not be liable
for the expenses of more than one separate counsel (in addition to local
counsel) in any one action or separate but substantially similar actions in the
same jurisdiction arising out of the same general allegations or circumstances,
representing the Indemnified Party who are parties to such action or actions).
The Indemnifying Party shall not, without the prior written consent of the
Indemnified Party, effect the settlement or compromise of, or consent to the
entry of any judgment with respect to, any pending or threatened action or claim
in respect of which indemnification or contribution may be sought hereunder
(whether or not the Indemnified Party is an actual or potential party to such
action or claim) unless such settlement, compromise or judgment (i) includes an
unconditional release of the Indemnified Party from all liability arising out of
such action or claim and (ii) does not include a statement as to or an admission
of fault, culpability or a failure to act, by or on behalf of any Indemnified
Party.
 
31

--------------------------------------------------------------------------------


(c)  The indemnity and expense reimbursement obligations set forth herein (i)
shall be in addition to any liability any of the Group Companies or the
Controlling Shareholders may otherwise have to any Indemnified Party, (ii) shall
remain operative and in full force and effect regardless of any investigation
made by or on behalf of the Purchaser or any other Indemnified Party and (iii)
shall be binding on any successor or assign of the Group Companies or their
respective business and assets.
 
11.  Termination.
 
(a)  The Purchaser may terminate this Agreement at any time prior to the Closing
Date by written notice to the Company if any of the following has occurred:
 
(i)  since the date hereof, any Material Adverse Change or any development
involving or reasonably expected to result in a Material Adverse Effect that
could, in the Purchaser’s sole judgment, be expected to (A) make it
impracticable or inadvisable to proceed with the offering or delivery of the
Notes on the terms and in the manner contemplated in this Agreement and the
Indenture or (B) materially impair the investment quality of any of the
Securities;
 
(ii)  the failure of any of the Group Companies or the Controlling Shareholders
to satisfy the conditions contained in Section 9 on or prior to the Closing
Date;
 
(iii)  any outbreak or escalation of hostilities or other national or
international calamity or crisis, including acts of terrorism, or material
adverse change or disruption in economic conditions in, or in the financial
markets of, the United States, the European Union, the Peoples’ Republic of
China or Hong Kong (it being understood that any such change or disruption shall
be relative to such conditions and markets as in effect on the date hereof), if
the effect of such outbreak, escalation, calamity, crisis, act or material
adverse change in the economic conditions in, or in the financial markets of,
the United States, the European Union, the Peoples’ Republic of China or Hong
Kong could be reasonably expected to make it, in the Purchaser’s sole judgment,
impracticable or inadvisable to proceed with the consummation of the
transactions on the terms and in the manner contemplated in this Agreement or
the Indenture;
 
(iv)  suspension of trading in the Common Stock by the Trading Market or the
suspension or limitation of trading generally in securities on the New York
Stock Exchange, the American Stock Exchange, the London Stock Exchange, the Hong
Kong Stock Exchange, the NASDAQ Capital Market or the NASDAQ Global Market or
any setting of limitations on prices for securities on any such exchange or the
NASDAQ Capital Market or the NASDAQ Global Market;
 
(v)  the enactment, publication, decree or other promulgation after the date
hereof of any Applicable Law that could be reasonably expected to have a
Material Adverse Effect; or
 
(vi)  the declaration of a banking moratorium by any federal or New York state
Governmental Authority; or the taking of any action by any Governmental
Authority after the date hereof in respect of its monetary or fiscal affairs
that could reasonably be expected to have a material adverse effect on the
financial markets in the United States, European Union, the Peoples’ Republic of
China, Hong Kong or elsewhere.
 
(b)  The Company may terminate this Agreement at any time prior to the Closing
Date by written notice to the Purchaser based upon the Purchaser’s intentional
breach of its representations, warranties, covenants and obligations under this
Agreement.
 
32

--------------------------------------------------------------------------------


12.  Survival of Representations and Indemnities. The representations and
warranties, covenants, indemnities and contribution and expense reimbursement
provisions and other agreements of any of the Group Companies and the
Controlling Shareholders set forth in this Agreement shall remain operative and
in full force and effect, and will survive, regardless of (i) any investigation,
or statement as to the results thereof, made by or on behalf of the parties
hereto, and (ii) acceptance of the Notes, and payment for them hereunder.
 
13.  Substitution of Purchaser. The Purchaser shall have the right to substitute
any one of its Affiliates as the purchaser of the Notes, by written notice to
the Company, which notice shall be signed by both the Purchaser and such
Affiliate, shall contain such Affiliate’s agreement to be bound by this
Agreement and shall contain a confirmation by such Affiliate of the accuracy
with respect to it of the representations and warranties set forth in Section 8.
Upon receipt of such notice, wherever the word “Purchaser” is used in this
Agreement (other than in this Section 13), such word shall be deemed to refer to
such Affiliate in lieu of the original Purchaser. In the event that such
Affiliate is so substituted as a purchaser hereunder and such Affiliate
thereafter transfers to the original Purchaser all of the Notes then held by
such Affiliate, upon receipt by the Company of notice of such transfer, wherever
the word “Purchaser” is used in this Agreement (other than in this Section 13),
such word shall no longer be deemed to refer to such Affiliate, but shall refer
to the original Purchaser, and the original Purchaser shall have all the rights
of an original holder of the Notes under this Agreement.
 
14.  Miscellaneous.
 
(a)  Notices given pursuant to any provision of this Agreement shall be
addressed as follows: (i) if to the Company, to: Star City International
Building, No. 10 Jiuxianqiao Road, C-16th Floor, Chaoyang District, Beijing,
People’s Republic of China 100016, Fax: (86) 10 8456 7768, Attention: Mr. Leng
You-Bin, with a copy to Hodgson Ross LLP, 1540 Broadway, 24th Floor, New York,
New York 10036, Fax: 212-751-0928, Attention: Jeffrey A. Rinde, Esq., and (ii)
if to the Purchaser, to: c/o 131 South Dearborn Street, Chicago, Illinois 60609,
USA, Fax: (1-312) 267 7300, Attention: Mr. Adam C. Cooper, with a copy to 18/F
Chater House, 8 Connaught Road, Central, Hong Kong, Fax: (852) 3667 5511,
Attention: Mr. Andrew Fong and Mr. Max Liu, and with a copy to Simpson Thacher &
Bartlett LLP, ICBC Tower 35th Floor, 3 Garden Road, Central, Hong Kong SAR,
China, Fax: (852) 2869 7694, Attention: Mr. Youngjin Sohn, Esq.
 
(b)  Except with respect to the material terms and conditions of the
transactions contemplated by the Transaction Documents, the Company covenants
and agrees that neither it nor any other person acting on its behalf will
provide the Purchaser or its agents or counsel with any information that the
Company believes constitutes material non-public information, unless prior
thereto the Purchaser shall have executed a written agreement regarding the
confidentiality and use of such information. The Company understands and
confirms that the Purchaser shall be relying on the foregoing representations in
effecting transactions contemplated hereunder.
 
(c)  This Agreement has been and is made solely for the benefit of and shall be
binding upon the parties hereto and, to the extent provided in Section 10
hereof, the controlling persons and their respective agents, employees,
officers, directors, partners, counsel, and shareholders referred to in Section
10, and their respective heirs, executors, administrators, successors and
assigns, all as and to the extent provided in this Agreement, and no other
person shall acquire or have any right under or by virtue of this Agreement.
 
(d)  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.
 
33

--------------------------------------------------------------------------------


(e)  The parties hereto agree that any suit, action or proceeding arising out of
or based upon this Agreement or the transactions contemplated hereby may be
instituted in any State or U.S. federal court in The City of New York and County
of New York, and waives any objection which it may now or hereafter have to the
laying of venue of any such proceeding, and irrevocably submits to the
non-exclusive jurisdiction of such courts in any suit, action or proceeding.
 
(f)  The parties hereto each hereby waive any right to trial by jury in any
action, proceeding or counterclaim arising out of or relating to this Agreement.
 
(g)  No failure to exercise, and no course of dealing with respect to, and no
delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or
remedy hereunder preclude any other or further exercise thereof or the exercise
of any other right, power or remedy.
 
(h)  This Agreement may be signed in various counterparts which together shall
constitute one and the same instrument. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.
 
(i)  The headings in this Agreement are for convenience of reference only and
shall not constitute part of this Agreement nor limit or otherwise affect the
meaning of any provision of this Agreement.
 
(j)  If any term, provision, covenant or restriction of this Agreement is held
by a court of competent jurisdiction to be invalid, illegal, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, in each case to the extent
permitted by applicable law, and the parties hereto shall use their best efforts
to find and employ an alternative means to achieve the same or substantially the
same result as that contemplated by such term, provision, covenant or
restriction. It is hereby stipulated and declared to be the intention of the
parties that they would have executed the remaining terms, provisions, covenants
and restrictions without including any of such that may be hereafter declared
invalid, illegal, void or unenforceable, to the extent permitted by applicable
law.
 
(k)  This Agreement may be amended, modified or supplemented, and waivers or
consents to departures from the provisions hereof may be given; provided that
the same are in writing and signed by all of the signatories hereto.
 
15.  Further Assurances. Notwithstanding anything contained in this Agreement to
the contrary, the parties hereto hereby agree to, and shall, enter into all such
additional agreements or instruments, or to make such modifications to this
Agreement and the other agreements, documents and instruments contemplated
hereby and by the transactions provided for herein, and to take such further
actions, as are necessary or appropriate in connection with, and in order to
ensure, the full and complete compliance by the Company of its obligations to,
and the fulfillment of the rights of, the Other Investors pursuant to the Prior
ROFR, and the Prior Subscription Agreement and the transactions contemplated
thereby.
 
[Signature Page(s) to Follow]
 
34

--------------------------------------------------------------------------------





        AMERICAN DAIRY, INC.  
   
   
    By:   /s/ Leng You-Bin  

--------------------------------------------------------------------------------

Name: Leng You-Bin   Title: Chief Executive Officer

 

        AMERICAN FLYING CRANE CORPORATION  
   
   
    By:   /s/ Leng You-Bin  

--------------------------------------------------------------------------------

Name: Leng You-Bin   Title:Legal Representative

 

        LANGFANG FEIHE DAIRY COMPANY LIMITED  
   
   
    By:   /s/ Leng You-Bin  

--------------------------------------------------------------------------------

Name: Leng You-Bin   Title:Legal Representative

 

        GANHAN FEIHE DAIRY COMPANY LIMITED  
   
   
    By:   /s/ Leng You-Bin  

--------------------------------------------------------------------------------

Name: Leng You-Bin   Title:Legal Representative

 

        SHANXI FEIHESANTAI BIOTECHNOLOGY SCIENTIFIC AND COMMERCIAL CO., LIMITED
 
   
   
    By:   /s/ Leng You-Bin  

--------------------------------------------------------------------------------

Name: Leng You-Bin   Title:Legal Representative




--------------------------------------------------------------------------------



        HEILONGJIANG FEIHE DAIRY CO., LIMITED  
   
   
    By:   /s/ Leng You-Bin  

--------------------------------------------------------------------------------

Name: Leng You-Bin   Title:Legal Representative

 

        BAIQUAN FEIHEI DAIRY CO., LIMITED  
   
   
    By:   /s/ Leng You-Bin  

--------------------------------------------------------------------------------

Name: Leng You-Bin   Title:Legal Representative

 

        BEIJING FEIHE BIOTECHNOLOGY SCIENTIFIC AND COMMERCIAL CO., LIMITED  
   
   
    By:   /s/ Leng You-Bin  

--------------------------------------------------------------------------------

Name: Leng You-Bin   Title:Legal Representative




        CONTROLLING SHAREHOLDERS:  
   
   
       /s/ Leng You-Bin    

--------------------------------------------------------------------------------

Leng You-Bin                 /s/ Liu Hua  

--------------------------------------------------------------------------------

Liu Hua    

--------------------------------------------------------------------------------



       
CITADEL EQUITY FUND LTD.
      By: Citadel Limited Partnership, its Portfolio Manager       By: Citadel
Investment Group, L.L.C., its General Partner      
   
   
    By:   /s/ Andrew Fong  

--------------------------------------------------------------------------------

Name: Andrew Fong   Title: Authorized Signatory

 
 

--------------------------------------------------------------------------------



Exhibit F


Form of the Accession Letter


To:
American Dairy, Inc. (the “Company”), the Group Companies, the Controlling
Shareholders, Citadel Equity Fund Ltd. and any other parties to the Amended
Purchase Agreement

 
Date:
[●]





THIS UNDERTAKING is made as of the date above written by the undersigned (the
“Acceding Party”) in relation to that certain Amended and Restated Notes
Purchase Agreement, dated June 1, 2007 (the “Amended Purchase Agreement”), by
and among the Company, the Group Companies, the Controlling Shareholders and
Citadel Equity Fund Ltd., as amended from time to time. Capitalized terms used
herein but not otherwise defined in this letter shall have the respective
meanings set forth in the Amended Purchase Agreement.
 
In consideration of the undersigned being accepted as a party to the Amended
Purchase Agreement in connection with the issuance and sale of the Other Notes,
the undersigned hereby agrees with the parties to the Amended Purchase Agreement
that it will abide by the terms of, and be a party to, the Amended Purchase
Agreement (a copy of which it acknowledges that it has received).
 
The undersigned hereby represents, acknowledges and agrees that:
 
1. It is an AI, purchasing the Other Notes for its own account or for the
account of one or more AIs and not acquiring the Other Notes or the Other
Conversion Shares with a view to any distribution thereof that would violate the
Act or the securities laws of any state of the United States or any other
applicable jurisdiction.
 
2. It acknowledges, and each beneficial owner of the Other Notes has been
advised, that any sale to it is being made in reliance on an exemption from the
registration requirements of the Act.
 
3. It acknowledges that no Other Notes, Guarantees or Other Conversion Shares
have been or will be registered under the Securities Act or any applicable U.S.
state securities laws, that the Other Notes, the Guarantees and the Other
Conversion Shares are “restricted securities” within the meaning of Rule
144(a)(3) under the Securities Act and that no Other Notes, Guarantees or Other
Conversion Shares may be offered or sold within the United States or to, or for
the account or benefit of, U.S. persons (as defined in Regulation S) except as
set forth below.
 
4. If in the future it decides to resell, pledge or otherwise transfer the Other
Notes or the Other Conversion Shares or any beneficial interests therein, it
will do so, only (a) inside the United States to a person whom the Purchaser
reasonably believes is a qualified institutional buyer (a “QIB”) as defined in
Rule 144A of the Securities Act pursuant to an exemption from registration under
the Act, (b) outside the United States to a non-U.S. person in compliance with
Regulation S, (c) pursuant to another exemption from registration under the Act
(if available) or (d) pursuant to an effective registration statement under the
Act, in each case, in accordance with all applicable U.S. state securities laws.
 
F-1

--------------------------------------------------------------------------------


 
5. It will, and will require each subsequent holder of the Other Notes or the
Other Conversion Shares to, notify any purchaser of an interest in an Other Note
or Other Conversion Shares of the resale restrictions referred to in paragraphs
(iii) and (iv) above, if then applicable.
 
6. It acknowledges that the Other Notes will be in certificated form.
 
7. The Other Conversion Shares will bear a legend setting forth the resale
restrictions referred to in paragraphs (iii) and (iv) above.
 
8. The Other Notes and/or the Other Conversion Shares to be acquired by such
Other Investor will be acquired for investment for its own account, not as a
nominee or agent, and not with a view to the resale or distribution of any part
thereof, and that it has no present intention of selling, granting any
participation in, or otherwise distributing the same. Such Other Investor does
not presently have any contract, undertaking, agreement or arrangement with any
Person to sell, transfer or grant participations to such Person or to any third
Person, with respect to any of the Other Notes or the Other Conversion Shares.
 
9. On each day from the date on which it acquires the Other Notes, through and
including the date on which it disposes of its interests in such Other Notes,
either that (a) it is not an “employee benefit plan” as defined in Section 3(3)
of ERISA, subject to Title I of ERISA, a “plan” (defined in Section 4975(e)(1)
of the Code, subject to Section 4975 of the Code (including without limitation,
an individual retirement account), an entity whose underlying assets include the
assets of any such employee benefit plan or plan by reason of Department of
Labor Regulation section 2510.3-10 or otherwise, or a governmental or church
plan which is subject to any federal, state or local law that is substantially
similar to the provisions of Section 406 of ERISA or Section 4975 of the Code or
(b) its purchase, holding and disposition of such Notes will not result in a
prohibited transaction under Section 406 of ERISA or Section 4975 of the Code
(or, in the case of a governmental or church plan, any substantially similar
federal, state or local law) unless an exemption is available with respect to
such transactions and all the conditions of such exemption have been satisfied.
 
This undertaking shall be governed by, and construed in accordance with, the
laws of the State of New York.
 

 
[Name of the Other Investor]




By: ___________________________
Name:
Title:

 
 
F-2

--------------------------------------------------------------------------------

